Exhibit 10.2

SORRENTO THERAPEUTICS, INC.

2009 STOCK INCENTIVE PLAN

 

 

PLAN DOCUMENT

 

 

1. Establishment, Purpose, and Types of Awards

Sorrento Therapeutics, Inc. (the “Company”) hereby establishes this equity-based
incentive compensation plan to be known as the “Sorrento Therapeutics, Inc. 2009
Stock Incentive Plan” (hereinafter referred to as the “Plan”) in order to
provide incentives and awards to select employees, directors, consultants, and
advisors of the Company and its Affiliates.

(a) Awards. The Plan permits grants of the following types of awards (“Awards”),
according to the Sections of the Plan listed here:

 

Section 6    Options Section 7    Share Appreciation Rights Section 8   
Restricted Shares, Restricted Share Units, and Unrestricted Shares Section 9   
Deferred Share Units Section 10    Performance Awards

(b) Effect on Other Plans. The Plan is not intended to affect and shall not
affect any stock options, equity-based compensation or other benefits that the
Company or its Affiliates may have provided pursuant to any agreement, plan, or
program that is independent of this Plan.

2. Defined Terms

Terms in the Plan that begin with an initial capital letter have the defined
meaning set forth in Appendix A, unless defined elsewhere in this Plan or the
context of their use clearly indicates a different meaning.

3. Shares Subject to the Plan

Subject to the provisions of Section 13:

(a) The maximum number of Shares that the Company may issue for all Awards is
12,000,000 Shares, as increased by the number of Shares permitted for issuance
under the Plan pursuant to the terms of Section 3(c).

(b) For all Awards, the Shares issued pursuant to the Plan may be authorized but
unissued Shares, or Shares that the Company has reacquired or otherwise holds in
treasury. Shares that are subject to an Award under this Plan that for any
reason expire, are forfeited, are cancelled, or become unexercisable, and Shares
that are for any other reason not paid or delivered under the Plan shall again,
except to the extent prohibited by Applicable Law, be available for subsequent
Awards under this Plan. In addition, the Committee may make future Awards with
respect to Shares that the Company retains from otherwise delivering pursuant to
an Award under this Plan either (i) as payment of the exercise price of an
Award, or (ii) in order to satisfy the withholding or employment taxes due upon
grant, exercise, vesting or distribution of an Award.

 

- 1 -



--------------------------------------------------------------------------------

(c) An annual increase in the number of Shares reserved for issuance pursuant to
this Plan shall automatically occur on the first day of each fiscal year of the
Company, beginning with fiscal year 2011, and the increase shall be equal to the
lesser of (a) 1,200,000 Shares, (b) one percent (1%) of outstanding Shares as of
the last day of the immediately preceding fiscal year (rounded down to the
nearest whole share), and (c) such number of Shares approved by the Board or the
Committee.

(d) Notwithstanding the foregoing, but subject to adjustments pursuant to
Section 13, the number of Shares that are available for ISO Awards shall be
determined, to the extent required under applicable tax laws, by reducing the
number of Shares designated in Section 3(a) by the number of Shares issued
pursuant to Awards, provided that any Shares that are either issued or purchased
under the Plan and forfeited back to the Plan, or surrendered in payment of the
exercise price for an Award, shall be available for issuance pursuant to future
ISO Awards.

4. Administration

(a) General. The Committee shall administer the Plan in accordance with its
terms, provided that the Board may act in lieu of the Committee on any matter.
The Committee shall hold meetings at such times and places as it may determine
and shall make such rules and regulations for the conduct of its business as it
deems advisable. In the absence of a duly appointed Committee or if the Board
otherwise chooses to act in lieu of the Committee, the Board shall function as
the Committee for all purposes of the Plan.

(b) Committee Composition. The Board shall appoint the members of the Committee.
If and to the extent permitted by Applicable Law, the Committee may authorize
one or more Reporting Persons (or other officers) to make Awards to Eligible
Persons who are not Reporting Persons (or other officers whom the Committee has
specifically authorized to make Awards). The Board may at any time appoint
additional members to the Committee, remove and replace members of the Committee
with or without Cause, and fill vacancies on the Committee however caused.

(c) Powers of the Committee. Subject to the provisions of the Plan, the
Committee shall have the authority, in its sole discretion:

(i) to determine Eligible Persons to whom Awards shall be granted from time to
time and the number of Shares, units, or SARs to be covered by each Award;

(ii) to determine, from time to time, the Fair Market Value of Shares;

(iii) to determine, and to set forth in Award Agreements, the terms and
conditions of all Awards, including any applicable exercise or purchase price,
the installments and conditions under which an Award shall become vested (which
may be based on performance), terminated, expired, cancelled, or replaced, and
the circumstances for vesting acceleration or waiver of forfeiture restrictions,
and other restrictions and limitations;

 

- 2 -



--------------------------------------------------------------------------------

(iv) to approve the forms of Award Agreements and all other documents, notices
and certificates in connection therewith which need not be identical either as
to type of Award or among Participants;

(v) to construe and interpret the terms of the Plan and any Award Agreement, to
determine the meaning of their terms, and to prescribe, amend, and rescind rules
and procedures relating to the Plan and its administration;

(vi) to the extent consistent with the purposes of the Plan and without amending
the Plan, to modify, cancel, or waive the Company’s rights with respect to any
Awards, to adjust or to modify Award Agreements for changes in Applicable Law,
and to recognize differences in foreign law, tax policies, or customs;

(vii) to implement paperless documentation, granting, settlement, or exercise of
Awards by a Participant may be permitted through the use of such an automated
system, in all cases in the event that the Company establishes for itself, or
uses, the services of a third party to establish an automated system for the
documentation, granting, settlement, or exercise of Award, such as a system
using an internet website or interactive voice response; and

(viii) to make all other interpretations and to take all other actions that the
Committee may consider necessary or advisable to administer the Plan or to
effectuate its purposes.

Subject to Applicable Law and the restrictions set forth in the Plan, the
Committee may delegate administrative functions to individuals who are Reporting
Persons, officers, or Employees of the Company or its Affiliates.

(d) Action by Committee. Each member of the Committee is entitled to, in good
faith, rely or act upon any report or other information furnished to that member
by an officer or other employee of the Company or any Affiliate thereof, the
Company’s independent certified public accounts, or any executive compensation
consultant or other professional retained by the Company to assist in the
administration of the Plan.

(e) Deference to Committee Determinations. The Committee shall have the
discretion to interpret or construe ambiguous, unclear, or implied (but omitted)
terms in any fashion it deems to be appropriate in its sole discretion, and to
make any findings of fact needed in the administration of the Plan or Award
Agreements. The Committee’s prior exercise of its discretionary authority shall
not obligate it to exercise its authority in a like fashion thereafter. The
Committee’s interpretation and construction of any provision of the Plan, or of
any Award or Award Agreement, shall be final, binding, and conclusive. The
validity of any such interpretation, construction, decision or finding of fact
shall not be given de novo review if challenged in court, by arbitration, or in
any other forum, and shall be upheld unless clearly made in bad faith or
materially affected by fraud.

(f) No Liability; Indemnification. Neither the Board nor any Committee member,
nor any Person acting at the direction of the Board or the Committee, shall be
liable for any act, omission, interpretation, construction or determination made
in good faith with respect to the Plan, any Award or any Award Agreement. The
Company and its Affiliates shall pay or reimburse any member of the

 

- 3 -



--------------------------------------------------------------------------------

Committee, as well as any Director, Employee, or Consultant who takes action in
connection with the Plan, for all expenses incurred with respect to the Plan,
and, to the full extent allowable under Applicable Law, shall indemnify each and
every one of them for any claims, liabilities, and costs (including reasonable
attorneys’ fees) arising out of their good faith performance of duties under the
Plan. The Company and its Affiliates may obtain liability insurance for this
purpose.

5. Eligibility

(a) General Rule. The Committee may grant ISOs only to Employees (including
officers who are Employees) of the Company or an Affiliate that is a “parent
corporation” or “subsidiary corporation” within the meaning of Section 424 of
the Code, and may grant all other Awards to any Eligible Person. A Participant
who has been granted an Award may be granted an additional Award or Awards if
the Committee shall so determine, if such person is otherwise an Eligible Person
and if otherwise in accordance with the terms of the Plan.

(b) Grant of Awards. Subject to the express provisions of the Plan, the
Committee shall determine from the class of Eligible Persons those individuals
to whom Awards under the Plan may be granted, the number of Shares subject to
each Award, the price (if any) to be paid for the Shares or the Award and, in
the case of Performance Awards, in addition to the matters addressed in
Section 10, the specific objectives, goals and performance criteria that further
define the Performance Award. Each Award shall be evidenced by an Award
Agreement signed by the Company and, if required by the Committee, by the
Participant. The Award Agreement shall set forth the material terms and
conditions of the Award established by the Committee, and each Award shall be
subject to the terms and conditions set forth in Sections 23, 24, and 26 unless
otherwise specifically provided in an Award Agreement.

(c) Limits on Awards. During any calendar year, no Participant may receive
Options and SARs that relate to more than 2,400,000 Shares. The Committee will
adjust this limitation pursuant to Section 13 below.

(d) Replacement Awards. Subject to Applicable Laws (including any associated
stockholder approval requirements), the Committee may, in its sole discretion
and upon such terms as it deems appropriate, require as a condition of the grant
of an Award to a Participant that the Participant surrender for cancellation
some or all of the Awards that have previously been granted to the Participant
under this Plan or otherwise. An Award that is conditioned upon such surrender
may or may not be the same type of Award, may cover the same (or a lesser or
greater) number of Shares as such surrendered Award, may have other terms that
are determined without regard to the terms or conditions of such surrendered
Award, and may contain any other terms that the Committee deems appropriate. In
the case of Options, these other terms may not include an exercise price that is
lower than the exercise price of the surrendered Option unless the Company’s
stockholders approve the Option grant itself or the program under which the
Option grant is made pursuant to the Plan.

6. Option Awards

(a) Types; Documentation. Subject to Section 5(a), the Committee may in its
discretion grant Options pursuant to Award Agreements that are delivered to
Participants. Each Option shall be designated in the Award Agreement as an ISO
or a Non-ISO, and the same Award Agreement may grant both types of Options. At
the sole discretion of the Committee, any Option may be exercisable,

 

- 4 -



--------------------------------------------------------------------------------

in whole or in part, immediately upon the grant thereof, or only after the
occurrence of a specified event, or only in installments, which installments may
vary. Options granted under the Plan may contain such terms and provisions not
inconsistent with the Plan that the Committee shall deem advisable in its sole
and absolute discretion.

(b) ISO $100,000 Limitation. To the extent that the aggregate Fair Market Value
of Shares with respect to which Options designated as ISOs first become
exercisable by a Participant in any calendar year (under this Plan and any other
plan of the Company or any Affiliate) exceeds $100,000, such excess Options
shall automatically be treated as Non-ISOs. For purposes of determining whether
the $100,000 limit is exceeded, the Fair Market Value of the Shares subject to
an ISO shall be determined as of the Grant Date. In reducing the number of
Options treated as ISOs to meet the $100,000 limit, the most recently granted
Options shall be reduced first. In the event that Section 422 of the Code is
amended to alter the limitation set forth therein, the limitation of this
Section 6(b) shall be automatically adjusted accordingly.

(c) Term of Option. Each Award Agreement shall specify a term at the end of
which the Option automatically expires, subject to earlier termination
provisions contained in Section 6(h); provided that the term of any Option may
not exceed ten years from the Grant Date. In the case of an ISO granted to an
Employee who is a Ten Percent Holder on the Grant Date, the term of the ISO
shall not exceed five years from the Grant Date.

(d) Exercise Price. The exercise price of an Option shall be determined by the
Committee in its sole discretion and shall be set forth in the Award Agreement,
provided that:

(i) if an ISO is granted to an Employee who on the Grant Date is a Ten Percent
Holder, the per Share exercise price shall not be less than 110% of the Fair
Market Value per Share on the Grant Date; and

(ii) for all other Options, such per Share exercise price shall not be less than
100% of the Fair Market Value per Share on the Grant Date.

Neither the Company nor the Committee shall, without stockholder approval, allow
for a repricing of Options within the meaning of the federal securities laws
applicable to proxy statement disclosures.

(e) Exercise of Option. The times, circumstances and conditions under which an
Option shall be exercisable shall be determined by the Committee in its sole
discretion and set forth in the Award Agreement. The Committee shall have the
discretion to determine whether and to what extent the vesting of Options shall
be tolled during any unpaid leave of absence; provided, however, that in the
absence of such determination, vesting of Options shall be tolled during any
such leave approved by the Company.

(f) Minimum Exercise Requirements. An Option may not be exercised for a fraction
of a Share. The Committee may require in an Award Agreement that an Option be
exercised as to a minimum number of Shares, provided that such requirement shall
not prevent a Participant from purchasing the full number of Shares as to which
the Option is then exercisable.

 

- 5 -



--------------------------------------------------------------------------------

(g) Methods of Exercise. Prior to its expiration pursuant to the terms of the
applicable Award Agreement, and subject to the times, circumstances and
conditions for exercise contained in the applicable Award Agreement, each Option
may be exercised, in whole or in part (provided that the Company shall not be
required to issue fractional shares), by delivery of written notice of exercise
to the secretary of the Company accompanied by payment of the full exercise
price of the Shares being purchased. The Committee shall determine the
acceptable methods of payment for exercise of the Option on the Grant Date and
it shall be included in the applicable Award Agreement. The methods of payment
that the Committee may in its discretion accept or commit to accept in an Option
Award Agreement include:

(i) cash or check payable to the Company (in U.S. dollars);

(ii) the Participant’s surrender of a number of Shares that are subject to the
Option being exercised and that have a Fair Market Value equal to the exercise
price and minimum taxes payable (at statutory rates) upon exercise, with any
additional amount that the Participant owes being paid in cash or by check
payable to the Company (in U.S. dollars);

(iii) other Shares that (A) are owned by the Participant who is purchasing
Shares pursuant to an Option, (B) have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which the
Option is being exercised, (C) were not acquired by such Participant pursuant to
the exercise of an Option, unless such Shares have been owned by such
Participant for at least six months or such longer period as the Committee may
determine, (D) are all, at the time of such surrender, free and clear of any and
all claims, pledges, liens and encumbrances, or any restrictions which would in
any manner restrict the transfer of such shares to or by the Company (other than
such restrictions as may have existed prior to an issuance of such Shares by the
Company to such Participant), and (E) are duly endorsed for transfer to the
Company;

(iv) a cashless exercise program that the Committee may approve, from time to
time in its discretion, pursuant to which a Participant may concurrently provide
irrevocable instructions (A) to such Participant’s broker or dealer to effect
the immediate sale of the purchased Shares and remit to the Company, out of the
sale proceeds available on the settlement date, sufficient funds to cover the
exercise price of the Option plus all applicable taxes required to be withheld
by the Company by reason of such exercise, and (B) to the Company to deliver the
certificates for the purchased Shares directly to such broker or dealer in order
to complete the sale; or

(v) any combination of the foregoing methods of payment.

The Company shall not be required to deliver Shares pursuant to the exercise of
an Option until payment of the full exercise price therefore is received by the
Company.

(h) Termination of Continuous Service. The Committee may establish and set forth
in the applicable Award Agreement the terms and conditions on which an Option
shall remain exercisable, if at all, following termination of a Participant’s
Continuous Service. The Committee may waive or modify these provisions at any
time. To the extent that a Participant is not entitled to exercise an Option at
the date of his or her termination of Continuous Service, or if the Participant
(or other person entitled to exercise the Option) does not exercise the Option
to the extent so entitled within the time specified in the Award Agreement or
below (as

 

- 6 -



--------------------------------------------------------------------------------

applicable), the Option shall terminate and the Shares underlying the
unexercised portion of the Option shall revert to the Plan and become available
for future Awards. Notwithstanding any other provision in this Plan, in no event
may any Option be exercised after the expiration of the Option term as set forth
in the Award Agreement.

The following provisions shall apply to the extent an Award Agreement does not
specify the terms and conditions upon which an Option shall terminate when there
is a termination of a Participant’s Continuous Service:

(i) Termination other than Upon Disability or Death or for Cause. In the event
of termination of a Participant’s Continuous Service (other than as a result of
Participant’s death, disability or termination for Cause), the Participant shall
have the right to exercise an Option at any time within 90 days following such
termination to the extent the Participant was entitled to exercise such Option
at the date of such termination.

(ii) Disability. In the event of termination of a Participant’s Continuous
Service as a result of his or her being Disabled, the Participant shall have the
right to exercise an Option at any time within one year following such
termination to the extent the Participant was entitled to exercise such Option
at the date of such termination.

(iii) Death. In the event of the death of a Participant either during the period
of Continuous Service since the Grant Date of an Option, or within thirty days
following termination of the Participant’s Continuous Service for any reason
other than due to Cause, the Option may be exercised, at any time within one
year following the date of the Participant’s death, by the Participant’s estate
or by a person who acquired the right to exercise the Option by bequest or
inheritance, but only to the extent the right to exercise the Option had vested
as of the earlier to occur of the date of the Participant’s death or the date
the Participant’s Continuous Service terminated.

(iv) Cause. If the Committee determines that a Participant’s Continuous Service
terminated due to Cause, the Participant shall immediately forfeit the right to
exercise any Option, and any such Option shall be considered immediately null
and void.

(i) Reverse Vesting. The Committee in its sole discretion may allow a
Participant to exercise unvested Non-ISOs, in which case the Shares then issued
shall be Restricted Shares having analogous vesting restrictions to the unvested
Non-ISOs.

7. Share Appreciate Rights (SARs)

(a) Grants. The Committee may in its discretion grant Share Appreciation Rights
to any Eligible Person pursuant to Award Agreements, in any of the following
forms:

(i) SARs Related to Options. The Committee may grant SARs either concurrently
with the grant of an Option or with respect to an outstanding Option, in which
case the SAR shall extend to all or a portion of the Shares covered by the
related Option. An SAR shall entitle the Participant who holds the related
Option, upon exercise of the SAR and surrender of the related Option, or portion
thereof, to the extent the SAR and related Option each were previously
unexercised, to receive payment of an amount determined pursuant to Sections
7(e) and 7(f). Any SAR granted in connection with an ISO will contain such terms
as may be required to comply with the provisions of Section 422 of the Code and
the regulations promulgated thereunder.

 

- 7 -



--------------------------------------------------------------------------------

(ii) SARs Independent of Options. The Committee may grant SARs that are
independent of any Option subject to such conditions as the Committee may in its
discretion determine, which conditions will be set forth in the applicable Award
Agreement.

(iii) Limited SARs. The Committee may grant SARs exercisable only upon or in
respect of a Change in Control or any other specified event, and such limited
SARs may relate to or operate in tandem or combination with or substitution for
Options or other SARs, or on a stand-alone basis, and may be payable in cash or
Shares based on the spread between the exercise price of the SAR, and (A) a
price based upon or equal to the Fair Market Value of the Shares during a
specified period, at a specified time within a specified period before, after or
including the date of such event, or (B) a price related to consideration
payable to Company’s stockholders generally in connection with the event.

(b) Exercise Price. The per Share exercise price of an SAR shall be determined
in the sole discretion of the Committee, shall be set forth in the applicable
Award Agreement, and shall be no less than 100% of the Fair Market Value of one
Share. The exercise price of an SAR related to an Option shall be the same as
the exercise price of the related Option. Neither the Company nor the Committee
shall, without stockholder approval, allow for a repricing of any SAR within the
meaning of federal securities laws applicable to proxy statement disclosures.

(c) Exercise of SARs. Unless the Award Agreement otherwise provides, an SAR
related to an Option will be exercisable at such time or times, and to the
extent, that the related Option will be exercisable; provided that the Award
Agreement shall not, without the approval of the stockholders of the Company,
provide for a vesting period for the exercise of the SAR that is more favorable
to the Participant than the exercise period for the related Option. An SAR may
not have a term exceeding ten years from its Grant Date. An SAR granted
independently of any other Award will be exercisable pursuant to the terms of
the Award Agreement. Whether an SAR is related to an Option or is granted
independently, the SAR may only be exercised when the Fair Market Value of the
Shares underlying the SAR exceeds the exercise price of the SAR.

(d) Effect on Available Shares. All SARs that are settled in shares of the
Company’s stock shall be counted in full against the number of shares available
for award under the Plan, regardless of the number of shares actually issued
upon settlement of the SARs.

(e) Payment. Upon exercise of an SAR related to an Option and the attendant
surrender of an exercisable portion of any related Award, the Participant will
be entitled to receive payment of an amount determined by multiplying:

(i) the excess of the Fair Market Value of a Share on the date of exercise of
the SAR over the exercise price per Share of the SAR, by

(ii) the number of Shares with respect to which the SAR has been exercised.

 

- 8 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing, an SAR granted independently of an Option (i) may
limit the amount payable to the Participant to a percentage specified in the
Award Agreement, and (ii) shall be subject to any payment or other restrictions
that the Committee may at any time impose in its discretion, including
restrictions intended to conform the SARs with Section 409A of the Code.

(f) Form and Terms of Payment. Subject to Applicable Law, the Committee may, in
its sole discretion, settle the amount determined under Section 7(e) solely in
cash, solely in Shares (valued at their Fair Market Value on the date of
exercise of the SAR), or partly in cash and partly in Shares, with cash paid in
lieu of fractional shares. Unless otherwise provided in an Award Agreement, all
SARs shall be settled in Shares as soon as practicable after exercise.

(g) Termination of Employment or Consulting Relationship. The Committee shall
establish and set forth in the applicable Award Agreement the terms and
conditions on which an SAR shall remain exercisable, if at all, following
termination of a Participant’s Continuous Service. The provisions of
Section 6(h) shall apply to the extent an Award Agreement does not specify the
terms and conditions upon which an SAR shall terminate when a Participant’s
Continuous Service terminates.

8. Restricted Shares, Restricted Share Units and Unrestricted Shares

(a) Grants. The Committee may in its sole discretion grant restricted shares
(“Restricted Shares”) to any Eligible Person and shall evidence such grant in an
Award Agreement that is delivered to the Participant and that sets forth the
number of Restricted Shares, the purchase price for such Restricted Shares (if
any), and the terms upon which the Restricted Shares may become vested. In
addition, the Company may in its discretion grant to any Eligible Person the
right to receive Shares after certain vesting requirements are met (“Restricted
Share Units”), and shall evidence such grant in an Award Agreement that is
delivered to the Participant and that sets forth the number of Shares (or
formula, that may be based on future performance or conditions, for determining
the number of Shares) that the Participant shall be entitled to receive upon
vesting and the terms upon which the Shares subject to a Restricted Share Unit
may become vested. The Committee may condition any Award of Restricted Shares or
Restricted Share Units to a Participant on receiving from the Participant such
further assurances and documents as the Committee may require to enforce the
restrictions. In addition, the Committee may grant Awards hereunder in the form
of unrestricted shares (“Unrestricted Shares”), which shall vest in full upon
the date of grant or such other date as the Committee may determine or which the
Committee may issue pursuant to any program under which one or more Eligible
Persons (selected by the Committee in its sole discretion) elect to pay for such
Shares or to receive Unrestricted Shares in lieu of cash bonuses that would
otherwise be paid.

(b) Vesting and Forfeiture. The Committee shall set forth in an Award Agreement
granting Restricted Shares or Restricted Share Units, the terms and conditions
under which the Participant’s interest in the Restricted Shares or the Shares
subject to Restricted Share Units will become vested and non-forfeitable. Except
as set forth in the applicable Award Agreement or the Committee otherwise
determines, upon termination of a Participant’s Continuous Service for any other
reason, the Participant shall forfeit his or her Restricted Shares and
Restricted Share Units; provided that if a Participant purchases the Restricted
Shares and forfeits them for any reason, the Company shall return the purchase
price to the Participant only if and to the extent set forth in an Award
Agreement.

 

- 9 -



--------------------------------------------------------------------------------

(c) Issuance of Restricted Shares Prior to Vesting. The Company shall issue
stock certificates that evidence Restricted Shares pending the lapse of
applicable restrictions, and that bear a legend making appropriate reference to
such restrictions. Except as set forth in the applicable Award Agreement or as
the Committee otherwise determines, the Company or a third party that the
Company designates shall hold such Restricted Shares and any dividends that
accrue with respect to Restricted Shares pursuant to Section 8(e) below.

(d) Issuance of Shares upon Vesting. As soon as practicable after vesting of a
Participant’s Restricted Shares (or Shares underlying Restricted Share Units)
and the Participant’s satisfaction of applicable tax withholding requirements,
the Company shall release to the Participant, free from the vesting
restrictions, one Share for each vested Restricted Share (or issue one Share
free of the vesting restriction for each vested Restricted Share Unit), unless
an Award Agreement provides otherwise. No fractional shares shall be
distributed, and cash shall be paid in lieu thereof.

(e) Dividends Payable on Vesting. Unless otherwise provided in an Award
Agreement, whenever Unrestricted Shares are issued to a Participant pursuant to
Section 8(d) above, the Participant shall also receive, with respect to each
Share issued, (i) a number of Shares equal to the stock dividends which were
declared and paid to the holders of Shares between the Grant Date and the date
such Share is issued, and (ii) a number of Shares having a Fair Market Value
equal to any cash dividends that were paid to the holders of Shares based on a
record date between the Grant Date and the date such Share is issued.

(f) Section 83(b) Elections. A Participant may make an election under
Section 83(b) of the Code (the “Section 83(b) Election”) with respect to
Restricted Shares. If a Participant who has received Restricted Share Units
provides the Committee with written notice of his or her intention to make a
Section 83(b) Election with respect to the Shares subject to such Restricted
Share Units, the Committee may in its discretion convert the Participant’s
Restricted Share Units into Restricted Shares, on a one-for-one basis, in full
satisfaction of the Participant’s Restricted Share Unit Award. The Participant
may then make a Section 83(b) Election with respect to those Restricted Shares.
Shares with respect to which a Participant makes a Section 83(b) Election shall
not be eligible for deferral pursuant to Section 9.

(g) Deferral Elections. At any time within the 30-day period (or other shorter
or longer period that the Committee selects in its sole discretion) in which a
Participant who is a member of a select group of management or highly
compensated employees (within the meaning of the Code) receives an Award of
Restricted Share Units (or before the calendar year in which such a Participant
receives a subsequent Award, subject to adjustments by the Committee in
accordance with Code Section 409A), the Committee may permit the Participant to
irrevocably elect, on a form provided by and acceptable to the Committee, to
defer the receipt of all or a percentage of the Shares that would otherwise be
transferred to the Participant upon the vesting of such Award more than 12
months after the date of the Participant’s deferral election. If the Participant
makes this election, the Shares subject to the election, and any associated
dividends and interest, shall be credited to an account established pursuant to
Section 9 on the date such Shares would otherwise have been released or issued
to the Participant pursuant to Section 8(d) and no vesting shall occur (other
than for death or Disability if provided pursuant to the Award Agreement) within
the 12-month period following the date of the Participant’s election.

 

- 10 -



--------------------------------------------------------------------------------

9. Deferred Share Units

(a) Elections to Defer. The Committee may permit any Eligible Person who is a
Director, Consultant or member of a select group of management or highly
compensated employees (within the meaning of the Code) to irrevocably elect, on
a form provided by and acceptable to the Committee (the “Election Form”), to
forego the receipt of cash or other compensation (including the Shares
deliverable pursuant to any Award other than Restricted Shares), and in lieu
thereof to have the Company credit to an internal Plan account (the “Account”) a
number of deferred share units (“Deferred Share Units”) having a Fair Market
Value equal to the Shares and other compensation deferred. These credits will be
made at the end of each calendar month during which compensation is deferred.
Each Election Form shall take effect on the first day of the next calendar year
(or on the first day of the next calendar month in the case of an initial
election by a Participant who first becomes eligible to defer hereunder, subject
to adjustments by the Committee in accordance with Code Section 409A) after its
delivery to the Company, subject to Section 8(g) regarding deferral of
Restricted Shares and Restricted Share Units and to Section 10(e) regarding
deferral of Performance Awards, unless the Company sends the Participant a
written notice explaining why the Election Form is invalid within five business
days after the Company receives it. Notwithstanding the foregoing sentence:
(i) Election Forms shall be ineffective with respect to any compensation that a
Participant earns before the date on which the Company receives the Election
Form, and (ii) the Committee may unilaterally make awards in the form of
Deferred Share Units, regardless of whether or not the Participant foregoes
other compensation.

(b) Vesting. Unless an Award Agreement expressly provides otherwise, each
Participant shall be 100% vested at all times in any Shares subject to Deferred
Share Units.

(c) Issuances of Shares. The Company shall provide a Participant with one Share
for each Deferred Share Unit in five substantially equal annual installments
that are issued before the last day of each of the five calendar years that end
after the date on which the Participant’s Continuous Service terminates, unless:

(i) the Participant has properly elected a different form of distribution, on a
form approved by the Committee, that permits the Participant to select any
combination of a lump sum and annual installments that are completed within ten
years following termination of the Participant’s Continuous Service, and

(ii) the Company received the Participant’s distribution election form at the
time the Participant elects to defer the receipt of cash or other compensation
pursuant to Section 9(a), provided that such election may be changed through any
subsequent election that (i) is delivered to the Company at least one year
before the date on which distributions are otherwise scheduled to commence
pursuant to the Participant’s election, and (ii) defers the commencement of
distributions by at least five years from the originally scheduled commencement
date.

Fractional shares shall not be issued, and instead shall be paid out in cash.

(d) Crediting of Dividends. Unless otherwise provided in an Award Agreement,
whenever Shares are issued to a Participant pursuant to Section 9(c), the
Participant shall also receive, with respect to each Share issued, (i) a number
of Shares equal to any stock dividends which were declared and paid to the
holders of Shares between the Grant Date and the date such Share is issued, and
(ii) a number of Shares having a Fair Market Value equal to any cash dividends
that were paid to the holders of Shares based on a record date between the Grant
Date and the date such Share is issued.

 

- 11 -



--------------------------------------------------------------------------------

(e) Emergency Withdrawals. In the event a Participant suffers an unforeseeable
emergency within the contemplation of this Section and Section 409A of the Code,
the Participant may apply to the Company for an immediate distribution of all or
a portion of the Participant’s Deferred Share Units. The unforeseeable emergency
must result from a sudden and unexpected illness or accident of the Participant,
the Participant’s spouse, or a dependent (within the meaning of Section 152(a)
of the Code) of the Participant, casualty loss of the Participant’s property, or
other similar extraordinary and unforeseeable conditions beyond the control of
the Participant. Examples of purposes which are not considered unforeseeable
emergencies include post-secondary school expenses or the desire to purchase a
residence. In no event will a distribution be made to the extent the
unforeseeable emergency could be relieved through reimbursement or compensation
by insurance or otherwise, or by liquidation of the Participant’s nonessential
assets to the extent such liquidation would not itself cause a severe financial
hardship. The amount of any distribution hereunder shall be limited to the
amount necessary to relieve the Participant’s unforeseeable emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution. The Committee shall determine whether a Participant has a
qualifying unforeseeable emergency and the amount which qualifies for
distribution, if any. The Committee may require evidence of the purpose and
amount of the need, and may establish such application or other procedures as it
deems appropriate.

(f) Unsecured Rights to Deferred Compensation. A Participant’s right to Deferred
Share Units shall at all times constitute an unsecured promise of the Company to
pay benefits as they come due. The right of the Participant or the Participant’s
duly-authorized transferee to receive benefits hereunder shall be solely an
unsecured claim against the general assets of the Company. Neither the
Participant nor the Participant’s duly-authorized transferee shall have any
claim against or rights in any specific assets, shares, or other funds of the
Company.

10. Performance Awards

(a) Performance Units. Subject to the limitations set forth in Section 10(c),
the Committee may in its discretion grant Performance Units to any Eligible
Person and shall evidence such grant in an Award Agreement that is delivered to
the Participant which sets forth the terms and conditions of the Award.

(b) Performance Compensation Awards. Subject to the limitations set forth in
Section 10(c), the Committee may, at the time of grant of a Performance Unit,
designate such Award as a “Performance Compensation Award” (payable in cash or
Shares) in order that such Award constitutes “qualified performance-based
compensation” under Code Section 162(m), in which event the Committee shall have
the power to grant such Performance Compensation Award upon terms and conditions
that qualify it as “qualified performance-based compensation” within the meaning
of Code Section 162(m). With respect to each such Performance Compensation
Award, the Committee shall establish, in writing within the time required under
Code Section 162(m), a “Performance Period,” “Performance Measure(s)”, and
“Performance Formula(e)” (each such term being hereinafter defined). Once
established for a Performance Period, the Performance Measure(s) and Performance
Formula(e) shall not be amended or otherwise modified to the extent such
amendment or modification would cause the compensation payable pursuant to the
Award to fail to constitute qualified performance-based compensation under Code
Section 162(m).

 

- 12 -



--------------------------------------------------------------------------------

A Participant shall be eligible to receive payment in respect of a Performance
Compensation Award only to the extent that the Performance Measure(s) for such
Award is achieved and the Performance Formula(e) as applied against such
Performance Measure(s) determines that all or some portion of such Participant’s
Award has been earned for the Performance Period. As soon as practicable after
the close of each Performance Period, the Committee shall review and certify in
writing whether, and to what extent, the Performance Measure(s) for the
Performance Period have been achieved and, if so, determine and certify in
writing the amount of the Performance Compensation Award to be paid to the
Participant and, in so doing, may use negative discretion to decrease, but not
increase, the amount of the Award otherwise payable to the Participant based
upon such performance.

(c) Limitations on Awards. The maximum Performance Unit Award and the maximum
Performance Compensation Award that any one Participant may receive for any one
Performance Period shall not together exceed 6,000,000 Shares and $1,000,000 in
cash. The Committee shall have the discretion to provide in any Award Agreement
that any amounts earned in excess of these limitations will either be credited
as Deferred Share Units, or as deferred cash compensation under a separate plan
of the Company (provided in the latter case that such deferred compensation
either bears a reasonable rate of interest or has a value based on one or more
predetermined actual investments). Any amounts for which payment to the
Participant is deferred pursuant to the preceding sentence shall be paid to the
Participant in a future year or years not earlier than, and only to the extent
that, the Participant is either not receiving compensation in excess of these
limits for a Performance Period, or is not subject to the restrictions set forth
under Section 162(b) of the Code.

(d) Definitions.

(i) “Performance Formula” means, for a Performance Period, one or more objective
formulas or standards established by the Committee for purposes of determining
whether or the extent to which an Award has been earned based on the level of
performance attained or to be attained with respect to one or more Performance
Measure(s). Performance Formulae may vary from Performance Period to Performance
Period and from Participant to Participant and may be established on a
stand-alone basis, in tandem or in the alternative.

(ii) “Performance Measure” means one or more of the following selected by the
Committee to measure Company, Affiliate, and/or business unit performance for a
Performance Period, whether in absolute or relative terms (including, without
limitation, terms relative to a peer group or index): basic, diluted, or
adjusted earnings per share; sales or revenue; earnings before interest, taxes,
and other adjustments (in total or on a per share basis); basic or adjusted net
income; returns on equity, assets, capital, revenue or similar measure; economic
value added; working capital; total shareholder return; and product development,
product market share, research, licensing, litigation, human resources,
information services, mergers, acquisitions, sales of assets of Affiliates or
business units. Each such measure shall be, to the extent applicable, determined
in accordance with generally accepted accounting principles as consistently
applied by the Company (or such other standard applied by the Committee) and, if
so determined by the Committee, and in the case of a Performance Compensation
Award, to the extent

 

- 13 -



--------------------------------------------------------------------------------

permitted under Code Section 162(m), adjusted to omit the effects of
extraordinary items, gain or loss on the disposal of a business segment, unusual
or infrequently occurring events and transactions and cumulative effects of
changes in accounting principles. Performance Measures may vary from Performance
Period to Performance Period and from Participant to Participant, and may be
established on a stand-alone basis, in tandem or in the alternative.

(iii) “Performance Period” means one or more periods of time (of not less than
one fiscal year of the Company), as the Committee may designate, over which the
attainment of one or more Performance Measure(s) will be measured for the
purpose of determining a Participant’s rights in respect of an Award.

(e) Deferral Elections. At any time prior to the date that is at least six
months before the close of a Performance Period (or shorter or longer period
that the Committee selects) with respect to an Award of either Performance Units
or Performance Compensation, the Committee may permit a Participant who is a
member of a select group of management or highly compensated employees (within
the meaning of the Code) to irrevocably elect, on a form provided by and
acceptable to the Committee, to defer the receipt of all or a percentage of the
cash or Shares that would otherwise be transferred to the Participant upon the
vesting of such Award. If the Participant makes this election, the cash or
Shares subject to the election, and any associated interest and dividends, shall
be credited to an account established pursuant to Section 9 on the date such
cash or Shares would otherwise have been released or issued to the Participant
pursuant to Section 10(a) or Section 10(b).

11. Taxes

(a) General. As a condition to the issuance or distribution of Shares pursuant
to the Plan, the Participant (or in the case of the Participant’s death, the
person who succeeds to the Participant’s rights) shall make such arrangements as
the Company may require for the satisfaction of any applicable federal, state,
local or foreign withholding tax obligations that may arise in connection with
the Award and the issuance of Shares. The Company shall not be required to issue
any Shares until such obligations are satisfied. If the Committee allows the
withholding or surrender of Shares to satisfy a Participant’s tax withholding
obligations, the Committee shall not allow Shares to be withheld in an amount
that exceeds the minimum statutory withholding rates for federal and state tax
purposes, including payroll taxes.

(b) Default Rule for Employees. In the absence of any other arrangement, an
Employee shall be deemed to have directed the Company to withhold or collect
from his or her cash compensation an amount sufficient to satisfy such tax
obligations from the next payroll payment otherwise payable after the date of
the exercise of an Award.

(c) Special Rules. In the case of a Participant other than an Employee (or in
the case of an Employee where the next payroll payment is not sufficient to
satisfy such tax obligations, with respect to any remaining tax obligations), in
the absence of any other arrangement and to the extent permitted under
Applicable Law, the Participant shall be deemed to have elected to have the
Company withhold from the Shares or cash to be issued pursuant to an Award that
number of Shares having a Fair Market Value determined as of the applicable Tax
Date (as defined below) or cash equal to the amount required to be withheld. For
purposes of this Section 11, the Fair Market Value of the Shares to be withheld
shall be determined on the date that the amount of tax to be withheld is to be
determined under the Applicable Law (the “Tax Date”).

 

- 14 -



--------------------------------------------------------------------------------

(d) Surrender of Shares. If permitted by the Committee, in its discretion, a
Participant may satisfy the minimum applicable tax withholding and employment
tax obligations associated with an Award by surrendering Shares to the Company
(including Shares that would otherwise be issued pursuant to the Award) that
have a Fair Market Value determined as of the applicable Tax Date equal to the
amount required to be withheld. In the case of Shares previously acquired from
the Company that are surrendered under this Section 11, such Shares must have
been owned by the Participant for more than six months on the date of surrender
(or such longer period of time the Company may in its discretion require).

(e) Income Taxes and Deferred Compensation. Participants are solely responsible
and liable for the satisfaction of all taxes and penalties that may arise in
connection with Awards (including any taxes arising under Section 409A of the
Code), and the Company shall not have any obligation to indemnify or otherwise
hold any Participant harmless from any or all of such taxes. The Committee shall
have the discretion to organize any deferral program, to require deferral
election forms, and to grant or to unilaterally modify any Award in a manner
(i) that conforms with the requirements of Section 409A of the Code with respect
to compensation that is deferred and that vests after December 31, 2004,
(ii) that voids any Participant election to the extent it would violate
Section 409A of the Code, and (iii) for any distribution election that would
violate Section 409A of the Code, to make distributions pursuant to the Award at
the earliest to occur of a distribution event that is allowable under
Section 409A of the Code or any distribution event that is both allowable under
Section 409A of the Code and is elected by the Participant, subject to any valid
second election to defer, provided that the Committee permits second elections
to defer in accordance with Section 409A(a)(4)(C) of the Code. The Committee
shall have the sole discretion to interpret the requirements of the Code,
including Section 409A, for purposes of the Plan and all Awards.

12. Non-Transferability of Awards

(a) General. Except as set forth in this Section 12, or as otherwise approved by
the Committee, Awards may not be sold, pledged, assigned, hypothecated,
transferred or disposed of in any manner other than by will or by the laws of
descent or distribution, or in the case of an option other than an ISO, pursuant
to a domestic relations order as defined under Rule 16a-12 under the Exchange
Act. The designation of a beneficiary by a Participant will not constitute a
transfer. An Award may be exercised, during the lifetime of the holder of an
Award, only by such holder, the duly-authorized legal representative of a
Participant who is Disabled, a transferee permitted by this Section 12, or
except as would cause an ISO to lose such status, by a bankruptcy trustee.

(b) Limited Transferability Rights. Notwithstanding anything else in this
Section 12, the Committee may in its discretion provide in an Award Agreement
that an Award relating to non-ISOs, SARs settled only in Shares, Restricted
Shares, or Performance Shares may be transferred, on such terms and conditions
as the Committee deems appropriate, either (i) by instrument to the
Participant’s “Immediate Family” (as defined below), (ii) by instrument to an
inter vivos or testamentary trust (or other entity) in which the Award is to be
passed to the Participant’s designated beneficiaries, or (iii) by gift to
charitable institutions. Each share of restricted stock shall be
non-transferable until such share becomes non-forfeitable. Any transferee of the
Participant’s rights shall succeed and be subject to all of the terms of the
applicable Award Agreement and the Plan. “Immediate Family” means any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, and shall include adoptive
relationships.

 

- 15 -



--------------------------------------------------------------------------------

13. Adjustments Upon Changes in Capitalization, Dissolution, Liquidation or a
Change in Control

(a) Changes in Capitalization. The Committee shall equitably adjust the number
of Shares covered by each outstanding Award, and the number of Shares that have
been authorized for issuance under the Plan but as to which no Awards have yet
been granted or that have been returned to the Plan upon cancellation,
forfeiture, or expiration of an Award, as well as the price per Share covered by
each such outstanding Award, to reflect any increase or decrease in the number
of issued Shares resulting from a stock split, reverse stock split, stock
dividend, combination, recapitalization or reclassification of the Shares, or
any other increase or decrease in the number of issued Shares effected without
receipt of consideration by the Company, in each case effected at any time after
this Plan is approved by the Board. In the event of any such transaction or
event, the Committee may provide in substitution for any or all outstanding
Awards under the Plan such alternative consideration (including securities of
any surviving entity) as it may in good faith determine to be equitable under
the circumstances and may require in connection therewith the surrender of all
Awards so replaced. In any case, such substitution of securities shall not
require the consent of any person who is granted Awards pursuant to the Plan.
Except as expressly provided herein, or in an Award Agreement, if the Company
issues for consideration shares of stock of any class or securities convertible
into shares of stock of any class, the issuance shall not affect, and no
adjustment by reason thereof shall be required to be made with respect to the
number or price of Shares subject to any Award.

(b) Dissolution or Liquidation. In the event of the dissolution or liquidation
of the Company other than as part of a Change in Control, each Award will
terminate immediately prior to the consummation of such action, subject to the
ability of the Committee to exercise any discretion authorized in the case of a
Change in Control.

(c) Change in Control. In the event of a Change in Control, the Committee may in
its sole and absolute discretion and authority, without obtaining the approval
or consent of the Company’s stockholders or any Participant with respect to his
or her outstanding Awards, take one or more of the following actions:

(i) cause or otherwise provide that each outstanding Award shall be assumed
through the continuation of the Plan and the assumption of the agreements
covering the Award or substituted for a substantially similar award issued by a
successor entity or a parent or subsidiary of such successor entity (the
“Successor Entity”), in each case with appropriate adjustments as to the number
and kind of shares subject to the Award, the exercise price of such Award and
such other terms deemed appropriate, as applicable;

(ii) arrange or otherwise provide for the payment of cash or other consideration
to Participants in exchange for the satisfaction and cancellation of outstanding
Awards;

 

- 16 -



--------------------------------------------------------------------------------

(iii) accelerate in part or in full to a date prior to the effective time of
such Change in Control as the Committee shall determine (or, if the Committee
shall not determine such a date, to the date that is two days prior to the
effective time of the Change in Control) the vesting of Awards so that Awards
shall vest (and, to the extent applicable, become exercisable) as to the Shares
that otherwise would have been unvested and provide that repurchase rights of
the Company with respect to Shares issued upon exercise of an Award shall lapse
as to the Shares subject to such repurchase right; or

(iv) make such other modifications, adjustments or amendments to outstanding
Awards or this Plan as the Committee deems necessary or appropriate, subject,
however, to the terms of Section 15(a).

Notwithstanding the above, (i) to the extent that an Award is not exercised
prior to consummation of a transaction, including a Change in Control, in which
the Award is not being assumed or substituted for in such transaction, such
Award shall automatically terminate as of immediately prior to the consummation
of such transaction; and (ii) in the event a Participant holding an Award
assumed or substituted by the Successor Entity in a Change in Control is
Involuntarily Terminated by the Successor Entity in connection with, or within
12 months following consummation of, the Change in Control, then any assumed or
substituted Award held by the terminated Participant at the time of termination
shall accelerate and become fully vested (and exercisable in full in the case of
Options and SARs), and any repurchase right applicable to any Shares shall lapse
in full, unless an Award Agreement provides for a more restrictive acceleration
or vesting schedule or more restrictive limitations on the lapse of repurchase
rights or otherwise places additional restrictions, limitations and conditions
on an Award. The acceleration of vesting and lapse of repurchase rights provided
for in the previous sentence shall occur immediately prior to the effective time
of the Participant’s termination, unless an Award Agreement provides otherwise.

(d) Certain Distributions. In the event of any distribution to the Company’s
stockholders of securities of any other entity or other assets (other than
dividends payable in cash or stock of the Company) without receipt of
consideration by the Company, the Committee may, in its discretion,
appropriately adjust the price per Share covered by each outstanding Award to
reflect the effect of such distribution.

14. Time of Granting Awards.

The date of grant (“Grant Date”) of an Award shall be the date on which the
Committee makes the determination granting such Award or such other date as is
determined by the Committee and set forth in the Award Agreement, provided that
in the case of an ISO, the Grant Date shall be the later of the date on which
the Committee makes the determination granting such ISO or the date of
commencement of the Participant’s employment relationship with the Company.

15. Modification of Awards and Substitution of Options.

(a) Modification, Extension, and Renewal of Awards. Within the limitations of
the Plan, the Committee may modify an Award to accelerate the rate at which an
Option or SAR may be exercised (including without limitation permitting an
Option or SAR to be exercised in full without regard to the installment or
vesting provisions of the applicable Award Agreement or whether the Option or

 

- 17 -



--------------------------------------------------------------------------------

SAR is at the time exercisable, to the extent it has not previously been
exercised), to accelerate the vesting of any Award, to extend or renew
outstanding Awards or to accept the cancellation of outstanding Awards to the
extent not previously exercised. However, the Committee may not cancel an
outstanding option that is underwater for the purpose of reissuing the option to
the participant at a lower exercise price or granting a replacement award of a
different type. Notwithstanding the foregoing provision, no modification of an
outstanding Award shall materially and adversely affect such Participant’s
rights thereunder, unless either the Participant provides written consent or
there is an express Plan provision permitting the Committee to act unilaterally
to make the modification.

(b) Substitution of Options. Notwithstanding any inconsistent provisions or
limits under the Plan, in the event the Company or an Affiliate acquires
(whether by purchase, merger or otherwise) all or substantially all of
outstanding capital stock or assets of another corporation or in the event of
any reorganization or other transaction qualifying under Section 424 of the
Code, the Committee may, in accordance with the provisions of that Section,
substitute Options for options under the plan of the acquired company provided
(i) the excess of the aggregate fair market value of the shares subject to an
option immediately after the substitution over the aggregate option price of
such shares is not more than the similar excess immediately before such
substitution and (ii) the new option does not give persons additional benefits,
including any extension of the exercise period.

16. Term of Plan.

The Plan shall continue in effect for a term of ten years from its effective
date as determined under Section 20, unless the Plan is sooner terminated under
Section 17.

17. Amendment and Termination of the Plan.

(a) Authority to Amend or Terminate. Subject to Applicable Laws, the Board may
from time to time amend, alter, suspend, discontinue, or terminate the Plan.

(b) Effect of Amendment or Termination. No amendment, suspension, or termination
of the Plan shall materially and adversely affect Awards already granted unless
either it relates to an adjustment pursuant to Section 13, or it is otherwise
mutually agreed between the Participant and the Committee, which agreement must
be in writing and signed by the Participant and the Company. Notwithstanding the
foregoing, the Committee may amend the Plan to eliminate provisions which are no
longer necessary as a result of changes in tax or securities laws or
regulations, or in the interpretation thereof.

18. Conditions Upon Issuance of Shares.

Notwithstanding any other provision of the Plan or any agreement entered into by
the Company pursuant to the Plan, the Company shall not be obligated, and shall
have no liability for failure, to issue or deliver any Shares under the Plan
unless such issuance or delivery would comply with Applicable Law, with such
compliance determined by the Company in consultation with its legal counsel.

 

- 18 -



--------------------------------------------------------------------------------

19. Reservation of Shares.

The Company, during the term of this Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan. Neither the Company nor the Committee shall, without
stockholder approval, allow for a repricing within the meaning of the federal
securities laws applicable to proxy statement disclosures.

20. Effective Date and Contingencies.

The Plan shall become effective on the date it is adopted by the Board or the
Committee; provided that this Plan shall be submitted to the Company’s
stockholders for approval. If this Plan is not approved by the Company’s
stockholders in accordance with Applicable Laws (as determined by the Committee
in its sole discretion) within one year from the date of approval by the Board,
this Plan and any Awards shall be null, void, and of no force and effect. Awards
granted under this Plan before approval of this Plan by the stockholders shall
be granted subject to such approval, and no Shares shall be distributed before
such approval.

21. Controlling Law.

This Plan shall be governed by the laws of the State of Delaware (without regard
to conflicts of laws principles), to the extent not preempted by United States
federal law. If any provision of this Plan is held by a court of competent
jurisdiction to be invalid and unenforceable, the remaining provisions shall
continue to be fully effective.

22. Laws and Regulations.

(a) U.S. Securities Laws. This Plan, the grant of Awards, and the exercise of
Options and SARs under this Plan, and the obligation of the Company to sell or
deliver any of its securities (including, without limitation, Options,
Restricted Shares, Restricted Share Units, Deferred Share Units, and Shares)
under this Plan shall be subject to all Applicable Law. In the event that the
Shares are not registered under the Securities Act of 1933, as amended (the
“Act”), or any applicable state securities laws prior to the delivery of such
Shares, the Company may require, as a condition to the issuance thereof, that
the persons to whom Shares are to be issued represent and warrant in writing to
the Company that such Shares are being acquired by him or her for investment for
his or her own account and not with a view to, for resale in connection with, or
with an intent of participating directly or indirectly in, any distribution of
such Shares within the meaning of the Act, and a legend to that effect may be
placed on the certificates representing the Shares.

(b) Other Jurisdictions. To facilitate the making of any grant of an Award under
this Plan, the Committee may provide for such special terms for Awards to
Participants who are foreign nationals or who are employed by the Company or any
Affiliate outside of the United States of America as the Committee may consider
necessary or appropriate to accommodate differences in local law, tax policy or
custom. The Company may adopt rules and procedures relating to the operation and
administration of this Plan to accommodate the specific requirements of local
laws and procedures of particular countries. Without limiting the foregoing, the
Company is specifically authorized to adopt rules and procedures regarding the
conversion of local currency, taxes, withholding

 

- 19 -



--------------------------------------------------------------------------------

procedures and handling of stock certificates which vary with the customs and
requirements of particular countries. The Company may adopt sub-plans and
establish escrow accounts and trusts as may be appropriate or applicable to
particular locations and countries.

23. No Stockholder Rights. Neither a Participant nor any transferee of a
Participant shall have any rights as a stockholder of the Company with respect
to any Shares underlying any Award until the date of issuance of a share
certificate to a Participant or a transferee of a Participant for such Shares in
accordance with the Company’s governing instruments and Applicable Law. Prior to
the issuance of Shares pursuant to an Award, a Participant shall not have the
right to vote or to receive dividends or any other rights as a stockholder with
respect to the Shares underlying the Award, notwithstanding its exercise in the
case of Options and SARs. No adjustment will be made for a dividend or other
right that is determined based on a record date prior to the date the stock
certificate is issued, except as otherwise specifically provided for in this
Plan.

24. No Employment Rights. The Plan shall not confer upon any Participant any
right to continue an employment, service or consulting relationship with the
Company, nor shall it affect in any way a Participant’s right or the Company’s
right to terminate the Participant’s employment, service, or consulting
relationship at any time, with or without Cause.

25. References. All references herein to sections and appendices shall be deemed
to be references to sections and appendices, respectively, of this Plan unless
the context shall otherwise require. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
Unless otherwise expressly provided herein, any agreement, instrument or statute
defined or referred to herein or in any agreement or instrument defined or
referred to herein means such agreement, instrument or statute as from time to
time amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes, and references to all attachments thereto and
instruments incorporated therein.

26. Termination, Rescission and Recapture of Awards. Notwithstanding any other
provision of the Plan, but only to the extent specifically provided in any Award
Agreement, this Section shall only apply to a Participant who is, on the Award
Date, an Employee of the Company or its Affiliates, and shall automatically
cease to apply to any Participant from and after his or her termination of
Continuous Service after a Change in Control.

(a) Each Award under the Plan is intended to align the Participant’s long-term
interest with those of the Company. If the Participant engages in certain
activities discussed below, either during employment or after employment with
the Company terminates for any reason, the Participant is acting contrary to the
long-term interests of the Company. Accordingly, except as otherwise expressly
provided in the Award Agreement, the Company may terminate any outstanding,
unexercised, unexpired, unpaid, or deferred Awards (“Termination”), rescind any
exercise, payment or delivery pursuant to the Award (“Rescission”), or recapture
any Common Stock (whether restricted or unrestricted) or proceeds from the
Participant’s sale of Shares issued pursuant to the Award (“Recapture”), if the
Participant does not comply with the conditions of subsections (b) and
(c) hereof (collectively, the “Conditions”).

 

- 20 -



--------------------------------------------------------------------------------

(b) A Participant shall not, without the Company’s prior written authorization,
disclose to anyone outside the Company, or use in other than the Company’s
business, any proprietary or confidential information or material, as those or
other similar terms are used in any applicable patent, confidentiality,
inventions, secrecy, or other agreement between the Participant and the Company
with regard to any such proprietary or confidential information or material.

(c) Pursuant to any agreement between the Participant and the Company with
regard to intellectual property (including but not limited to patents,
trademarks, copyrights, trade secrets, inventions, developments, improvements,
proprietary information, confidential business and personnel information), a
Participant shall promptly disclose and assign to the Company or its designee
all right, title, and interest in such intellectual property, and shall take all
reasonable steps necessary to enable the Company to secure all right, title and
interest in such intellectual property in the United States and in any foreign
country.

(d) Upon exercise, payment, or delivery of cash or Common Stock pursuant to an
Award, the Participant shall certify on a form acceptable to the Company that he
or she is in compliance with the terms and conditions of the Plan and, if a
severance of Continuous Service has occurred for any reason, shall state the
name and address of the Participant’s then-current employer or any entity for
which the Participant performs business services and the Participant’s title,
and shall identify any organization or business in which the Participant owns a
greater-than-five-percent equity interest.

(e) If the Company determines, in its sole and absolute discretion, that (i) a
Participant has violated any of the Conditions or (ii) during his or her
Continuous Service, or within one (1) year after Participant’s termination for
any reason, a Participant (a) has rendered services to or otherwise directly or
indirectly engaged in or assisted, any organization or business that, in the
judgment of the Company in its sole and absolute discretion, is or is working to
become competitive with the Company; (b) has solicited any non-administrative
employee of the Company to terminate employment with the Company; or (c) has
engaged in activities which are materially prejudicial to or in conflict with
the interests of the Company, including any breaches of fiduciary duty or the
duty of loyalty, then the Company may, in its sole and absolute discretion,
impose a Termination, Rescission, and/or Recapture with respect to any or all of
the Participant’s relevant Awards, Shares, and the proceeds thereof.

(f) Within ten days after receiving notice from the Company of any such
activity, the Participant shall deliver to the Company the Shares acquired
pursuant to the Award, or, if Participant has sold the Shares, the gain
realized, or payment received as a result of the rescinded exercise, payment, or
delivery; provided that if the Participant returns Shares that the Participant
purchased pursuant to the exercise of an Option (or the gains realized from the
sale of such Common Stock), the Company shall promptly refund the exercise
price, without earnings, that the Participant paid for the Shares. Any payment
by the Participant to the Company pursuant to this Section 26 shall be made
either in cash or by returning to the Company the number of Shares that the
Participant received in connection with the rescinded exercise, payment, or
delivery. It shall not be a basis for Termination, Rescission or Recapture if
after termination of a Participant’s Continuous Service, the Participant
purchases, as an investment or otherwise, stock or other securities of such an
organization or business, so long as (i) such stock or other securities are
listed upon a recognized securities exchange or traded over-the-counter, and
(ii) such investment does not represent more than a five percent (5%) equity
interest in the organization or business.

 

- 21 -



--------------------------------------------------------------------------------

(g) Notwithstanding the foregoing provisions of this Section, the Company has
sole and absolute discretion not to require Termination, Rescission and/or
Recapture, and its determination not to require Termination, Rescission and/or
Recapture with respect to any particular act by a particular Participant or
Award shall not in any way reduce or eliminate the Company’s authority to
require Termination, Rescission and/or Recapture with respect to any other act
or Participant or Award. Nothing in this Section shall be construed to impose
obligations on the Participant to refrain from engaging in lawful competition
with the Company after the termination of employment that does not violate
subsections (b) or (c) of this Section, other than any obligations that are part
of any separate agreement between the Company and the Participant or that arise
under applicable law.

(h) All administrative and discretionary authority given to the Company under
this Section shall be exercised by the most senior human resources executive of
the Company or such other person or committee (including without limitation the
Committee) as the Committee may designate from time to time.

(i) Notwithstanding any provision of this Section, if any provision of this
Section is determined to be unenforceable or invalid under any applicable law,
such provision will be applied to the maximum extent permitted by applicable
law, and shall automatically be deemed amended in a manner consistent with its
objectives to the extent necessary to conform to any limitations required under
applicable law. Furthermore, if any provision of this Section is illegal under
any applicable law, such provision shall be null and void to the extent
necessary to comply with applicable law.

27. Recoupment of Awards. Unless otherwise specifically provided in an Award
Agreement, and to the extent permitted by Applicable Law, the Committee may in
its sole and absolute discretion, without obtaining the approval or consent of
the Company’s stockholders or of any Participant, require that any Participant
reimburse the Company for all or any portion of any Awards granted to him or her
under this Plan (“Reimbursement”), or the Committee may require the Termination
or Rescission of, or the Recapture associated with, any Award, if and to the
extent—

(a) the granting, vesting, or payment of such Award (or portion thereof) was
predicated upon the achievement of certain financial results or other
performance criteria;

(b) in the Committee’s view, the Participant either benefited from a calculation
that later proves to be materially inaccurate, or engaged in one or more
material acts of fraud or misconduct that caused or partially caused the need
for a financial restatement by the Company or any material Affiliate thereof;
and

(c) a lower granting, vesting or payment of such Award would have occurred based
upon the conduct described in clause (b) of this Section 27.

In each instance, the Committee may, to the extent practicable and allowable
under Applicable Laws, require Reimbursement, Termination or Rescission of, or
Recapture relating to, any such Award granted to a Participant; provided that
the Company will not seek Reimbursement, Termination or Rescission of, or
Recapture relating to, any such Awards that were paid or vested more than three
years prior to the first date of the applicable restatement period.

 

- 22 -



--------------------------------------------------------------------------------

28. Pre-National Securities Exchange Listing Provisions.

Subject to any contrary terms set forth in any Award Agreement, for any period
preceding the date on which the Shares are not listed for trading on the New
York Stock Exchange, the NYSE Amex, the Nasdaq Stock Market, LLC, or a successor
to one of them, this Section shall be applicable to any Shares subject to or
issued pursuant to Awards.

(a) Stockholders’ Agreement. As a condition for the delivery of any Shares
pursuant to any Award, the Committee may require the Participant to execute and
be bound by any agreement that generally exists between the Company and
similarly-situated stockholders of the Company.

(b) Repurchase Rights. The Committee in its discretion may provide that the
Company may repurchase Shares issued pursuant to the Plan upon a Participant’s
termination of Continuous Service; provided, however that any such repurchase
right shall be set forth in the applicable Award Agreement or in another
agreement referred to in such agreement and, provided further, that to the
extent required by Section 260.140.41 and Section 260.140.42 of Title 10 of the
California Code of Regulations, any such repurchase right granted prior to the
date on which the Shares become publicly-traded to a person who is not an
Officer, Director or Consultant shall be upon the following terms: (i) if the
repurchase option gives the Company the right to repurchase the shares upon
termination of Continuous Service at not less than the Fair Market Value of the
Shares to be purchased on the date of termination of Continuous Service, then
(A) the right to repurchase shall be exercised for cash or cancellation of
purchase money indebtedness for the shares within ninety (90) days of
termination of Continuous Service (or in the case of shares issued upon exercise
of Options or SARs after such date of termination, within ninety (90) days after
the date of the exercise) or such longer period as may be agreed to by the
Committee and the Plan participant, and (B) the right terminates when the shares
become publicly traded; and (ii) if the repurchase option gives the Company the
right to repurchase the Shares upon termination of the Participant’s Continuous
Service at the original purchase price for such Shares, then (A) the right to
repurchase at the original purchase price shall lapse at the rate of at least
twenty percent (20%) of the Shares per year over five (5) years from the Grant
Date (without respect to the date the Option or SAR was exercised or became
exercisable), and (B) the right to repurchase shall be exercised for cash or
cancellation of purchase money indebtedness for the Shares within ninety
(90) days of termination of Continuous Service (or, in the case of shares issued
upon exercise of Options or SARs, after such date of termination, within ninety
(90) days after the date of the exercise) or such longer period as may be agreed
to by the Company and the Participant.

[APPENDIX A FOLLOWS]

 

- 23 -



--------------------------------------------------------------------------------

SORRENTO THERAPEUTICS, INC.

2009 STOCK INCENTIVE PLAN

 

 

Appendix A: Definitions

 

 

As used in the Plan, the following definitions shall apply:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by or under common control with such
Person. For the purposes of this definition, “control,” when used with respect
to any Person, means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of such Person or the
power to elect directors, whether through the ownership of voting securities, by
contract or otherwise; and the terms “affiliated,” “controlling” and
“controlled” have meanings correlative to the foregoing.

“Applicable Law” means the legal requirements relating to the administration of
options and share-based plans under applicable U.S. federal and state laws, the
Code, any applicable stock exchange or automated quotation system rules or
regulations, and the applicable laws of any other country or jurisdiction where
Awards are granted, as such laws, rules, regulations and requirements shall be
in place from time to time.

“Award” means any award made pursuant to the Plan, including awards made in the
form of an Option, an SAR, a Restricted Share, a Restricted Share Unit, an
Unrestricted Share, a Deferred Share Unit, and a Performance Award, or any
combination thereof, whether alternative or cumulative, authorized by and
granted under this Plan.

“Award Agreement” means any written document setting forth the terms of an Award
that has been authorized by the Committee. The Committee shall determine the
form or forms of documents to be used, and may change them from time to time for
any reason.

“Board” means the Board of Directors of the Company.

“Cause” for termination of a Participant’s Continuous Service will have the
meaning set forth in any unexpired employment, consulting or service agreement
between the Company and the Participant. In the absence of such an agreement,
“Cause” will exist if the Participant is terminated from employment or other
service with the Company or an Affiliate for any of the following reasons:
(i) the Participant’s willful failure to substantially perform his or her duties
and responsibilities to the Company or deliberate violation of a material
Company policy; (ii) the Participant’s commission of any material act or acts of
fraud, embezzlement, dishonesty, or other willful misconduct; (iii) the
Participant’s material unauthorized use or disclosure of any proprietary
information or trade secrets of the Company or any other party to whom the
Participant owes an obligation of nondisclosure as a result of his or her
relationship with the Company; or (iv) Participant’s willful and material breach
of any of his or her obligations under any written agreement or covenant with
the Company.



--------------------------------------------------------------------------------

The Committee shall in its discretion determine whether or not a Participant is
being terminated for Cause. The Committee’s determination shall, unless
arbitrary and capricious, be final and binding on the Participant, the Company,
and all other affected persons. The foregoing definition does not in any way
limit the Company’s ability to terminate a Participant’s employment, consulting
or service relationship at any time, and the term “Company” will be interpreted
herein to include any Affiliate or successor thereto, if appropriate.

“Change in Control” shall mean the occurrence during the term of the Plan of any
of the following events, subject however to the Committee’s determination (to
the extent required to conform with Section 409A of the Code) that any
occurrence listed below is a permissible distribution event within the meaning
of Section 409A of the Code (it being the intention of the Company to set forth,
interpret and apply the following provisions in a manner conforming with
Section 409A insofar as applicable): (i) the acquisition, directly or
indirectly, by any person or group (within the meaning of Section 13(d)(3) of
the Exchange Act of the beneficial ownership of securities of the Company
possessing more than fifty percent (50%) of the combined voting power of all
outstanding securities of the Company; (ii) a merger or consolidation in which
the Company is not the surviving entity, except for a transaction in which the
holders of the outstanding voting securities of the Company immediately prior to
such merger or consolidation hold, in the aggregate, securities possessing more
than fifty percent (50%) of the total combined voting power of all outstanding
voting securities of the surviving entity immediately after such merger or
consolidation; (iii) the sale, transfer or other disposition (in one or more
transactions or series of related transactions) of all or substantially all of
the assets of the Company; (iv) a complete liquidation or dissolution of the
Company; or (v) any reverse merger in which the Company is the surviving entity
but in which securities possessing more than fifty percent (50%) of the total
combined voting power of the Company’s outstanding voting securities are
transferred to or acquired by one or more Persons different from the Persons (or
their Affiliates) holding those securities immediately prior to such merger.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions have substantially the same proportionate ownership in an entity
which owns all or substantially all of the former assets or capital stock of the
Company immediately following such transaction or series of transactions.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Committee” means one or more committees or subcommittees of the Board appointed
by the Board to administer the Plan in accordance with Section 4. With respect
to any decision involving an Award intended to satisfy the requirements of
Section 162(m) of the Code, the Committee shall consist of two or more Directors
of the Company who are “outside directors” within the meaning of Section 162(m)
of the Code. With respect to any decision relating to a Reporting Person, the
Committee shall consist of two or more Directors who are disinterested within
the meaning of Rule 16b-3.

“Company” means Sorrento Therapeutics, Inc., a Delaware corporation; provided,
however, that in the event the Company reincorporates to another jurisdiction,
all references to the term “Company” shall refer to the Company in such new
jurisdiction.

 

- 2 -



--------------------------------------------------------------------------------

“Consultant” means any person, including an advisor, who is engaged by the
Company or any Affiliate to render services and is compensated for such
services.

“Continuous Service” means a Participant’s most recent period of service, in the
absence of any interruption or termination of service, as an Employee, Director,
or Consultant. Continuous Service shall not be considered interrupted in the
case of: (i) sick leave; (ii) military leave; (iii) any other leave of absence
approved by the Committee, provided that such leave is for a period of not more
than 90 days, unless reemployment upon the expiration of such leave is
guaranteed by contract or statute, or unless provided otherwise pursuant to
Company policy adopted from time to time; (iv) changes in status from Director
to advisory director or emeritus status; or (iv) in the case of transfers
between locations of the Company or between the Company, its Affiliates or their
respective successors. Changes in status between service as an Employee,
Director, and a Consultant will not, by itself, constitute an interruption of
Continuous Service.

“Deferred Share Units” or “DSUs” mean Awards pursuant to Section 9 of the Plan.

“Director” means a member of the Board, or a member of the board of directors of
an Affiliate.

“Disabled” or “Disability” means a condition under which a Participant:

(c) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or

(d) has, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, received income replacement
benefits for a period of not less than 3 months under an accident or health plan
covering employees of the Company.

“Eligible Person” means any Consultant, Director or Employee and includes
non-Employees to whom an offer of employment has been extended by the Company or
an Affiliate.

“Employee” means any person whom the Company or any Affiliate classifies as an
employee (including an officer) for employment tax purposes, whether or not that
classification is correct. The payment by the Company of a director’s fee to a
Director shall not be sufficient to constitute “employment” of such Director by
the Company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means, as of any date (the “Determination Date”) means:
(i) the closing price of a Share on the New York Stock Exchange, the American
Stock Exchange or the Nasdaq Stock Market LLC (as applicable, the “Exchange”),
on the Determination Date, or, if shares were listed, but not traded, on such
Exchange on the Determination Date, then on the nearest preceding trading day
during which a sale occurred; or (ii) if such stock is not quoted on an
Exchange, but is otherwise traded on the Over-the-Counter Bulletin BoardTM or
the Pink Sheets®, the mean between the representative bid and asked prices on
the Determination Date; or (iii) if subsections (i) and (ii) do not apply, the
fair market value established in good faith by the Board.

 

- 3 -



--------------------------------------------------------------------------------

“Incentive Share Option” or “ISO” hereinafter means an Option intended to
qualify as an incentive stock option within the meaning of Section 422 of the
Code, as designated in the applicable Award Agreement.

“Involuntarily Terminated” means a Participant’s Continuous Service is
terminated under the following circumstances occurring in connection with, or
within 12 months following consummation of, a Change in Control: (i) termination
without Cause by the Company or an Affiliate or successor thereto, as
appropriate; or (ii) voluntary termination by the Participant within 60 days
following (A) a material reduction in the Participant’s job responsibilities,
provided that neither a mere change in title alone nor reassignment to a
substantially similar position shall constitute a material reduction in job
responsibilities; (B) an involuntary relocation of the Participant’s work site
to a facility or location more than 50 miles from the Participant’s principal
work site as of immediately prior to the Change in Control; or (C) a material
reduction in Participant’s total compensation other than as part of a reduction
by the same percentage amount in the compensation of all other
similarly-situated Employees, Directors or Consultants.

“Non-ISO” means an Option not intended to qualify as an ISO, as designated in
the applicable Award Agreement.

“Option” means any stock option granted pursuant to Section 6.

“Participant” means any holder of one or more Awards, or the Shares issuable or
issued upon exercise of such Awards, under the Plan.

“Performance Awards” mean Performance Units and Performance Compensation Awards
granted pursuant to Section 10.

“Performance Compensation Awards” mean Awards granted pursuant to Section 10(b).

“Performance Unit” means Awards granted pursuant to Section 10(a) that may be
paid in cash, in Shares, or such combination of cash and Shares as the Committee
in its sole discretion shall determine.

“Person” means any natural person, association, trust, business trust,
cooperative, corporation, general partnership, joint venture, joint-stock
company, limited partnership, limited liability company, real estate investment
trust, regulatory body, governmental agency or instrumentality, unincorporated
organization or organizational entity.

“Reporting Person” means an officer, Director, or greater than ten percent
stockholder of the Company within the meaning of Rule 16a-2 under the Exchange
Act, who is required to file reports pursuant to Rule 16a-3 under the Exchange
Act.

“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as amended
from time to time, or any successor provision.

“SAR” or “Share Appreciation Right” means Awards granted pursuant to Section 7.

“Share” means a share of common stock of the Company, as adjusted in accordance
with Section 13.

“Ten Percent Holder” means a person who owns stock representing more than 10% of
the combined voting power of all classes of stock of the Company or any
Affiliate.

 

- 4 -



--------------------------------------------------------------------------------

SORRENTO THERAPEUTICS, INC.

2009 STOCK INCENTIVE PLAN

 

As approved by the Board of

Directors on October 22, 2009.



--------------------------------------------------------------------------------

SORRENTO THERAPEUTICS, INC.

2009 STOCK INCENTIVE PLAN

 

 

Stock Option Award Agreement

 

 

Award No.     

You (the “Participant”) are hereby awarded the following stock option (the
“Option”) to purchase Shares of Sorrento Therapeutics, Inc. (the “Company”),
subject to the terms and conditions set forth in this Stock Option Award
Agreement (as may be amended or restated from time to time, the “Award
Agreement”) and in the Sorrento Therapeutics, Inc. 2009 Stock Incentive Plan (as
may be amended or restated from time to time, the “Plan”), which is attached
hereto as EXHIBIT A. A summary of the Plan appears in its Prospectus, which is
attached hereto as EXHIBIT B. You should carefully review these documents, and
consult with your personal financial advisor, in order to fully understand the
implications of this Award, including your tax alternatives or their
consequences. This Award is conditioned on your execution of this Award
Agreement within 21 days following the Grant Date designated in Section 1
below..

By executing this Award Agreement, you agree to be bound by all of the Plan’s
terms and conditions as if they had been set out verbatim in this Award
Agreement. In addition, you recognize and agree that all determinations,
interpretations, or other actions respecting the Plan and this Award Agreement
will be made by the Board of Directors (the “Board”) of Sorrento Therapeutics,
Inc. (the “Company”) or the Committee pursuant to Section 4 of the Plan, and
that such determinations, interpretations or other actions shall (in the absence
of manifest bad faith or fraud) be final, conclusive and binding upon all
parties, including you and your heirs, representatives and
successors-in-interest. Capitalized terms used but not otherwise defined herein
shall have the meanings set forth in the Plan.

1. Variable Terms. This Option shall have, and be interpreted according to, the
following terms, subject to the provisions of the Plan in all instances:

 

Name of Participant:

     

 

  

Type of Stock Option:

   ¨      Incentive Stock Option (ISO)1       ¨      Non-Incentive Stock Option2
  

 

1

If an ISO is awarded to a person owning more than 10% of the voting power of all
classes of stock of the Company or of any Subsidiary, then the term of the
Option cannot exceed 5 years and the exercise price must be at least 110% of the
Fair Market Value (100% for any other employee who is receiving ISO awards).

2

The exercise price of a non-ISO must be at least 100% of the Fair Market Value.

 

- 1 -



--------------------------------------------------------------------------------

Stock Option Award Agreement

Sorrento Therapeutics, Inc.

2009 Stock Incentive Plan

 

Number of Shares subject to Option:   

 

   Option Exercise Price per Share:   

 

   Grant Date:   

 

   Reverse Vesting (early exercise):    ¨ Allowed in accordance with Section
6(i) of the Plan.      

¨ Not allowed.

  

Manner of Exercise:

 

  ¨ cash or check payable to the Company (in U.S. dollars).

 

  ¨ your surrender of a number of Shares that are subject to this Option and
that have a Fair Market Value equal to the exercise price and minimum taxes
payable (at statutory rates) upon exercise, with any additional amount that you
owe being paid by you in cash or by check payable to the Company (in U.S.
dollars).

 

  ¨ other Shares that (A) are owned by the Participant who is purchasing Shares
pursuant to an Option, (B) have a Fair Market Value on the date of surrender
equal to the aggregate exercise price of the Shares as to which the Option is
being exercised, (C) were not acquired by such Participant pursuant to the
exercise of an Option, unless such Shares have been owned by such Participant
for at least six months or such longer period as the Committee may determine,
(D) are all, at the time of such surrender, free and clear of any and all
claims, pledges, liens and encumbrances, or any restrictions which would in any
manner restrict the transfer of such shares to or by the Company (other than
such restrictions as may have existed prior to an issuance of such Shares by the
Company to such Participant), and (E) are duly endorsed for transfer to the
Company.

 

  ¨ a cashless exercise program that the Committee may approve, from time to
time in its discretion, pursuant to which a Participant may concurrently provide
irrevocable instructions (A) to such Participant’s broker or dealer to effect
the immediate sale of the purchased Shares and remit to the Company, out of the
sale proceeds available on the settlement date, sufficient funds to cover the
exercise price of the Option plus all applicable taxes required to be withheld
by the Company by reason of such exercise, and (B) to the Company to deliver the
certificates for the purchased Shares directly to such broker or dealer in order
to complete the sale.

 

  ¨ any combination of the foregoing methods of payment.

 

- 2 -



--------------------------------------------------------------------------------

Stock Option Award Agreement

Sorrento Therapeutics, Inc.

2009 Stock Incentive Plan

 

Vesting Schedule:

   (Establishes the Participant’s rights to exercise this Option with respect to
the Number of Shares stated above, subject to acceleration per Section 2 below
and to any stockholder approval requirement set forth in the Plan.) ¨        %
on Grant Date. ¨        % on each of the first      [monthly][quarterly][annual]
anniversary dates of the Participant’s Continuous Service after the Grant Date.

 

Lifetime Transfer:    ¨    Allowed pursuant to Section 9 below only for
Non-Incentive Stock Option. Expiration Date:    ¨         years after Grant
Date; or    ¨    10 years after Grant Date

2. Accelerated Vesting; Change in Corporate Control. To the extent you have not
previously vested in your rights with respect to this Award, your Award will
become:

 

  ¨     % vested if your Continuous Service ends due to your death or
“disability” within the meaning of Section 409A of the Code;

 

  ¨     % vested if your Continuous Service ends due to your retirement at or
after you have attained the age of      and completed at least      full years
of Continuous Service;

 

  ¨ according to the following schedule if your Continuous Service ends due to
an Involuntary Termination that occurs in connection with or within the one-year
period following a Change in Control:

 

Date on which Your Involuntary Termination

Occurs (by reference to Date of Award)

   Portion of Your Award
As to which Vesting Accelerates

Before 1st Anniversary

       %

Between 1st and 2nd Anniversary

       %

After 2nd Anniversary

       %

3. Term of Option. The term of the Option will expire at 5:00 p.m. (P.D.T. or
P.S.T., as applicable) on the Expiration Date.

4. Manner of Exercise. The Option shall be exercised in the manner set forth in
the Plan, using the exercise form attached hereto as EXHIBIT C. The amount of
Shares for which the Option may be exercised is cumulative; that is, if you fail
to exercise the Option for all of the Shares vested under the Option during any
period set forth above, then any Shares subject to the Option that are not
exercised during such period may be exercised during any subsequent period,
until the expiration or termination of the Option pursuant to Sections 2 and 6
of this Award Agreement and the terms of the Plan. Fractional Shares may not be
purchased.

 

- 3 -



--------------------------------------------------------------------------------

Stock Option Award Agreement

Sorrento Therapeutics, Inc.

2009 Stock Incentive Plan

 

5. Special ISO Provisions. If designated as an ISO, this Option shall be treated
as an ISO to the extent allowable under Section 422 of the Code, and shall
otherwise be treated as a Non-ISO. If you sell or otherwise dispose of Shares
acquired upon the exercise of an ISO within 1 year from the date such Shares
were acquired or 2 years from the Grant Date, you agree to deliver a written
report to the Company within 10 days following the sale or other disposition of
such Shares detailing the net proceeds of such sale or disposition.

6. Termination of Continuous Service. If your Continuous Service is terminated
for any reason, this Option shall terminate on the date on which you cease to
have any right to exercise the Option pursuant to the terms and conditions set
forth in Section 6 of the Plan.

7. Long-term Consideration for Award. The Participant recognizes and agrees that
the Company’s key consideration in granting this Award is securing the long-term
commitment of the Participant to serve as a [                            ]
[include job title or description of the Participant] who will advance and
promote the business interests and objectives of the Company and/or its
Affiliates (the “Company Group”). Accordingly, the Participant agrees that this
Award shall be subject to the terms and conditions set forth in Section 26 of
the Plan (relating to the termination, rescission, and recapture if you violate
certain commitments made therein to the Company Group), as well as to the
following terms and conditions as material and indivisible consideration for
this Award:

(a) Fiduciary Duty. During his or her service with the Company Group the
Participant shall devote his or her full energies, abilities, attention and
business time to the performance of his or her service responsibilities and
shall not engage in any activity which conflicts or interferes with, or in any
way compromises, his or her performance of such responsibilities.

(b) Confidential Information. The Participant recognizes that by virtue of his
or her service with the Company Group, he or she will be granted otherwise
prohibited access to confidential information and proprietary data which are not
known, and not readily accessible to the Company Group’s competitors. This
information (the “Confidential Information”) includes, but is not limited to,
current and prospective customers; the identity of key contacts at such
customers; customers’ particularized preferences and needs; marketing strategies
and plans; financial data; personnel data; compensation data; proprietary
procedures and processes; and other unique and specialized practices, programs
and plans of the Company Group and their respective customers and prospective
customers. The Participant recognizes that this Confidential Information
constitutes a valuable property of the Company Group, developed over a
significant period of time and at substantial expense. Accordingly, the
Participant agrees that he or she shall not, at any time during or after his or
her service with the Company Group, divulge such Confidential Information or
make use of it for his or her own purposes or the purposes of any person or
entity other than the Company Group.

(c) Non-Solicitation of Customers. The Participant recognizes that by virtue of
his or her service with the Company Group he or she will be introduced to and
involved in the solicitation and servicing of existing customers of the Company
Group and new customers obtained by the Company Group during his or her service.
The Participant understands and agrees that all efforts expended

 

- 4 -



--------------------------------------------------------------------------------

Stock Option Award Agreement

Sorrento Therapeutics, Inc.

2009 Stock Incentive Plan

 

in soliciting and servicing such customers shall be for the permanent benefit of
the Company Group. The Participant further agrees that during his or her service
with the Company Group the Participant will not engage in any conduct which
could in any way jeopardize or disturb any of the Company Group’s customer
relationships. The Participant also recognizes the Company Group’s legitimate
interest in protecting, for a reasonable period of time after his or her service
with the Company Group, the Company Group’s customers. Accordingly, the
Participant agrees that, for a period beginning on the date hereof and ending
five (5) years after termination of Participant’s service with the Company
Group, regardless of the reason for such termination, the Participant shall not,
directly or indirectly, without the prior written consent of the Chief Executive
Officer or Chairman of the Company, solicit any actual or potential customer or
supplier of the Company Group for any business that competes, directly or
indirectly, with the Company Group.

(d) Non-Solicitation of Employees. The Participant recognizes the substantial
expenditure of time and effort which the Company Group devotes to the
recruitment, hiring, orientation, training and retention of its employees.
Accordingly, the Participant agrees that, for a period beginning on the date
hereof and ending five (5) years after termination of Participant’s service with
the Company Group, regardless of the reason for such termination, the
Participant shall not, directly or indirectly, for himself or herself or on
behalf of any other person or entity, solicit, offer employment to, hire or
otherwise retain the services of any employee of the Company Group.

(e) Survival of Commitments; Potential Recapture of Award and Proceeds. The
Participant acknowledges and agrees that the terms and conditions of this
Section regarding confidentiality and non-solicitation shall survive both
(i) the termination of Participant’s service with the Company Group for any
reason, and (ii) the termination of the Plan, for any reason. The Participant
acknowledges and agrees that the grant of Options in this Award Agreement is
just and adequate consideration for the survival of the restrictions set forth
herein, and that the Company Group may pursue any or all of the following
remedies if the Participant either violates the terms of this Section or
succeeds for any reason in invalidating any part of it (it being understood that
the invalidity of any term hereof would result in a failure of consideration for
the Award):

 

  (i) declaration that the Award is null and void and of no further force or
effect;

 

  (ii) recapture of any cash paid or Shares issued to the Participant, or any
designee or beneficiary of the Participant, pursuant to the Award; and

 

  (iii) recapture of the proceeds, plus reasonable interest, with respect to any
Shares that are both issued pursuant to this Award and sold or otherwise
disposed of by the Participant, or any designee or beneficiary of the
Participant.

The remedies provided above are not intended to be exclusive, and the Company
Group may seek such other remedies as are provided by law, including equitable
relief.

(f) Acknowledgement. The Participant acknowledges and agrees that his or her
adherence to the foregoing requirements will not prevent him or her from
engaging in his or her chosen occupation and earning a satisfactory livelihood
following the termination of his or her service with the Company Group.

 

- 5 -



--------------------------------------------------------------------------------

Stock Option Award Agreement

Sorrento Therapeutics, Inc.

2009 Stock Incentive Plan

 

8. Designation of Beneficiary. Notwithstanding anything to the contrary
contained herein or in the Plan, following the execution of this Award
Agreement, you may expressly designate a beneficiary (the “Beneficiary”) to your
interest in the Option awarded hereby. You shall designate the Beneficiary by
completing and executing a designation of beneficiary agreement substantially in
the form attached hereto as EXHIBIT D (the “Designation of Beneficiary”) and
delivering an executed and notarized copy of the Designation of Beneficiary to
the Company.

9. Restrictions on Transfer. Except as set forth in the Plan, this Award
Agreement may not be sold, pledged, or otherwise transferred without the prior
written consent of the Committee. Notwithstanding the foregoing, the Participant
may transfer this Option if allowed under Section 1 hereof for a Non-Incentive
Stock Option (i) by instrument to an inter vivos or testamentary trust (or other
entity) in which each beneficiary is a permissible gift recipient, as such is
set forth in clause (ii) of this Section, or (ii) by gift to charitable
institutions or by gift or transfer for consideration to any of your relatives
as follows (or to an inter vivos trust, testamentary trust or other entity
primarily for the benefit of any of your relatives): any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, domestic
partner, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships. Any transferee of the Participant’s rights shall succeed and be
subject to all of the terms of this Award Agreement and the Plan.

10. Income Taxes and Deferred Compensation. The Participant is solely
responsible and liable for the satisfaction of all taxes and penalties that may
arise in connection with this Award (including any taxes arising under
Section 409A of the Code), and the Company shall not have any obligation to
indemnify or otherwise hold any Participant harmless from any or all of such
taxes. The Committee shall have the discretion to unilaterally modify this Award
in a manner that (i) conforms with the requirements of Section 409A of the Code,
(ii) that voids any election of the Participant to the extent it would violate
Section 409A of the Code, and (iii) for any distribution election that would
violate Section 409A of the Code, to make distributions pursuant to the Award at
the earliest to occur of a distribution event that is allowable under
Section 409A of the Code or any distribution event that is both allowable under
Section 409A of the Code and is elected by the Participant, subject to any valid
second election to defer, provided that the Committee permits second elections
to defer in accordance with Section 409A(a)(4)(C). The Committee shall have the
sole discretion to interpret the requirements of the Code, including
Section 409A, for purposes of the Plan and this Award Agreement.

11. Notices. Any notice or communication required or permitted by any provision
of this Award Agreement to be given to you shall be in writing and shall be
delivered personally or sent by certified mail, return receipt requested,
addressed to you at the last address that the Company had for you on its
records. Each party may, from time to time, by notice to the other party hereto,
specify a new address for delivery of notices relating to this Award Agreement.
Any such notice shall be deemed to be given as of the date such notice is
personally delivered or properly mailed.

 

- 6 -



--------------------------------------------------------------------------------

Stock Option Award Agreement

Sorrento Therapeutics, Inc.

2009 Stock Incentive Plan

 

12. Binding Effect. Except as otherwise provided in this Award Agreement or in
the Plan, every covenant, term, and provision of this Award Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legatees, legal representatives, successors, transferees, and assigns.

13. Modifications. This Award Agreement may be modified or amended at any time,
in accordance with Section 15 of the Plan, provided that you must consent in
writing to any modification that adversely alters or impairs any of your rights
or obligations under this Award Agreement, unless there is an express Plan
provision that permits the Committee to unilaterally make the modification.

14. Headings. Section and other headings contained in this Award Agreement are
for reference purposes only and are not intended to describe, interpret, define
or limit the scope or intent of this Award Agreement or any provision hereof.

15. Severability. Every provision of this Award Agreement and of the Plan is
intended to be severable. If any term hereof is illegal or invalid for any
reason, such illegality or invalidity shall not affect the validity or legality
of the remaining terms of this Award Agreement.

16. Counterparts. This Award Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.

17. Plan Governs. By signing this Award Agreement, you acknowledge that you have
received a copy of the Plan and that your Award Agreement is subject to all the
provisions contained in the Plan, the provisions of which are made a part of
this Award Agreement, and that your Award is subject to all interpretations,
amendments, rules and regulations which from time to time may be promulgated and
adopted pursuant to the Plan. In the event of a conflict between the provisions
of this Award Agreement and those of the Plan, the provisions of the Plan shall
control.

18. Governing Law. The laws of the State of Delaware (without regard to
conflicts of laws principles) shall govern the validity of this Award Agreement,
the construction of its terms, and the interpretation of the rights and duties
of the parties hereto.

19. Not a Contract of Employment. By executing this Award Agreement you
acknowledge and agree that (i) any person whose service is terminated before
full vesting of an award, such as the one granted to you by this Award
Agreement, could claim that he or she was terminated to preclude vesting;
(ii) you promise never to make such a claim; (iii) nothing in this Award
Agreement or the Plan confers on you any right to continue an employment,
service or consulting relationship with the Company Group, nor shall it affect
in any way your right or the Company Group’s right to terminate your employment,
service, or consulting relationship at any time, with or without Cause; and
(iv) the Company would not have granted this Award to you but for these
acknowledgements and agreements.

20. Investment Purposes. You represent and warrant to the Company that you are
acquiring the Options for investment for your own account and not with a view
to, for resale in connection with, or with an intent of participating directly
or indirectly in, any distribution of such Options within the meaning of the
Securities Act of 1933, as amended.

 

- 7 -



--------------------------------------------------------------------------------

Stock Option Award Agreement

Sorrento Therapeutics, Inc.

2009 Stock Incentive Plan

 

21. [Employment Agreement Provision [OPTIONAL IF EMPLOYEE HAS AN EMPLOYMENT
AGREEMENT] By executing this Award, you acknowledge and agree that your rights
upon a termination of employment before full vesting of this Award will be
determined under Section          of that certain employment agreement between
you and the Company, dated as of              , 20    .]

<Signature Page Follows>

 

- 8 -



--------------------------------------------------------------------------------

Stock Option Award Agreement

Sorrento Therapeutics, Inc.

2009 Stock Incentive Plan

 

BY YOUR SIGNATURE BELOW, along with the signature of the Company’s
representative, you and the Company agree that the Option is awarded under and
governed by the terms and conditions of this Award Agreement and the Plan.

 

SORRENTO THERAPEUTICS, INC. By:  

 

Name:  

 

Title:  

 

PARTICIPANT The undersigned Participant hereby accepts the terms of this Award
Agreement and the Plan.

By:  

 

Name of Participant:  

 

 

- 9 -



--------------------------------------------------------------------------------

EXHIBIT A

SORRENTO THERAPEUTICS, INC.

2009 STOCK INCENTIVE PLAN

 

 

Plan Document

 

 

 



--------------------------------------------------------------------------------

EXHIBIT B

SORRENTO THERAPEUTICS, INC.

2009 STOCK INCENTIVE PLAN

 

 

Plan Prospectus

 

 



--------------------------------------------------------------------------------

EXHIBIT C

SORRENTO THERAPEUTICS, INC.

2009 STOCK INCENTIVE PLAN

 

 

Form of Exercise of Stock Option Award Agreement

 

 

 

   Sorrento Therapeutics, Inc. Attention:    6042 Cornerstone Ct. West, Suite B
   San Diego, CA 92121    Attn: Corporate Secretary

Dear Sir or Madam:

The undersigned elects to exercise his/her [Incentive][Non-qualified] Stock
Option to purchase      shares of Common Stock of Sorrento Therapeutics, Inc.
(the “Company”) under and pursuant to a Stock Option Agreement dated as of
                    .

1. ¨  Delivered herewith is a certified or bank cashier’s or teller’s check for
the following amount: $        

2. ¨  Delivered herewith are shares of Common Stock held by the undersigned for
at least six months*, valued at the closing sale price of the stock on the
business day prior to the date of exercise**, as follows:

$                      in the form of      shares of Common Stock, valued at
$         per share

3. ¨  Delivered herewith are irrevocable instructions to a broker approved by
the Company to deliver promptly to the Company the amount of sale or loan
proceeds to pay the exercise price.**

4. ¨  I hereby surrender all rights to such number of Shares that are subject to
this Option being exercised and that have a Fair Market Value equal to the
exercise price and taxes payable, with any additional amount that I owe being
paid by me through salary reduction from Company’s next payroll.**

 

     Very truly yours,

 

Date

    

 

Optionee

 

* The Committee may waive the six months’ requirement in its discretion.

** The Committee must approve this method in writing before your election



--------------------------------------------------------------------------------

EXHIBIT D

SORRENTO THERAPEUTICS, INC.

2009 STOCK INCENTIVE PLAN

 

 

Designation of Beneficiary

 

 

In connection with Award Agreements between Sorrento Therapeutics, Inc. (the
“Company”) and                                         , an individual residing
at                                          
                                                                         (the
“Recipient”), the Recipient hereby designates the person specified below as the
beneficiary of the Recipient’s interest in Awards as defined in the Company’s
2009 Stock Incentive Plan (the “Plan”). This designation shall remain in effect
until revoked in writing by the Recipient.

 

Name of Beneficiary:

 

 

  

Address:

 

 

    

 

    

 

  

Social Security No.:

 

 

  

This beneficiary designation relates to any and all of Recipient’s rights under
the following Award or Awards:

 

  ¨ any Award that Recipient has received under the Plan.

 

  ¨ the                              Award that Recipient received pursuant to
an award agreement dated              ,          between Recipient and the
Company.

The Recipient understands that this designation operates to entitle the
above-named beneficiary to the rights conferred by an Award from the date this
form is delivered to the Company until such date as this designation is revoked
in writing by the Recipient, including by delivery to the Company of a written
designation of beneficiary executed by the Recipient dated as of a later date.

 

Date:  

 

By:  

 

  [Recipient Name]

 

Sworn to before me this      day of         , 20    

 

 

Notary Public

County of

 

 

  State of  

 

 



--------------------------------------------------------------------------------

SORRENTO THERAPEUTICS, INC.

2009 STOCK INCENTIVE PLAN

 

 

RESTRICTED SHARE AWARD AGREEMENT

 

 

AWARD NO.     

You (the “Participant”) are hereby awarded Restricted Shares (“Restricted
Shares”) subject to the terms and conditions set forth in this Restricted Share
Award Agreement (as may be amended or restated from time to time, the “Award
Agreement”), and in the Sorrento Therapeutics, Inc. 2009 Stock Incentive Plan
(as may be amended or restated from time to time, the “Plan”), which is attached
hereto as EXHIBIT A. A summary of the Plan appears in its Prospectus, which is
attached hereto as EXHIBIT B. You should review carefully these documents, and
consult with your personal financial advisor, in order to fully understand the
implications of this Award Agreement, including your tax alternatives and their
consequences. This Award is conditioned on your execution of this Award
Agreement within 21 days following the Award Date designated in Section 1 below.

By executing this Award Agreement, you agree to be bound by all of the Plan’s
terms and conditions as if they had been set out verbatim in this Award
Agreement. In addition, you recognize and agree that all determinations,
interpretations, or other actions respecting the Plan and this Award Agreement
will be made by the Board of Directors (the “Board”) of Sorrento Therapeutics,
Inc. (the “Company”) or the Committee pursuant to Section 4 of the Plan, and
that such determinations, interpretations or other actions shall (in the absence
of manifest bad faith or fraud) be final, conclusive and binding upon all
parties, including you and your heirs, representatives and
successors-in-interest. Capitalized terms used but not otherwise defined herein
shall have the meanings set forth in the Plan.

22. Specific Terms. Your Restricted Shares have the following terms:

 

Name of Participant   

 

Number of Shares Subject to Award   

 

Purchase Price per Share (if applicable)    ¨  Not applicable    ¨  $         
per share Award Date   

 

Vesting    At the rate of     % on each of the next              [monthly]
[quarterly] [annual] anniversaries of the Award Date; subject to acceleration as
provided in the Plan and in Section 2 below, and to your Continuous Service not
ending before the vesting date.

 

- 1 -



--------------------------------------------------------------------------------

Restricted Share Award Agreement

Sorrento Therapeutics, Inc.

2009 Stock Incentive Plan

 

Transfer of Award    You may transfer your Restricted Shares only pursuant to
Section 12 hereof. Deferral Elections    ¨  Allowed in accordance with Section
8(g) of the Plan. ¨ Not allowed.

23. Accelerated Vesting; Change in Corporate Control. To the extent you have not
previously vested in your rights with respect to this Award, your Award will
become:

 

¨     % vested if your Continuous Service ends due to your death or “disability”
within the meaning of Section 409A of the Code;

 

¨     % vested if your Continuous Service ends due to your retirement at or
after you have attained the age of      and completed at least      full years
of Continuous Service;

 

  ¨ according to the following schedule if your Continuous Service ends due to
an Involuntary Termination that occurs in connection with or within the one-year
period following a Change in Control:

 

Date on which Your Involuntary Termination

Occurs (by reference to Date of Award)

   Portion of Your Award
As to which Vesting Accelerates

Before 1st Anniversary

       %

Between 1st and 2nd Anniversary

       %

After 2nd Anniversary

       %

24. Dividends. When Shares are delivered to you or your duly-authorized
transferee pursuant to the vesting of the Shares, you or your duly-authorized
transferee shall also be entitled to receive, with respect to each Share issued,
an amount equal to any cash dividends (plus simple interest at a rate of 5% per
annum, or such other reasonable rate as the Committee may determine) and a
number of Shares equal to any stock dividends, which were declared and paid to
the holders of Shares between the Grant Date and the date such Shares are
issued.

25. Investment Purposes. By executing this Agreement, you represent and warrant
to the Company that you are acquiring your Restricted Shares for investment
purposes only and not with a view to, for resale in connection with, or with an
intent of participating directly or indirectly in, any distribution of such
Restricted Shares within the meaning of the Securities Act of 1933, as amended.

26. Issuance of Restricted Shares. Until all vesting restrictions lapse, any
certificates that you receive for Restricted Shares will include a legend
stating that they are subject to the restrictions set forth in the Plan and this
Award Agreement. The Company may, in its discretion, hold such Restricted Shares
in escrow until vesting occurs. Certificates shall not be delivered to you
unless you have made arrangements satisfactory to the Committee to satisfy your
tax-withholding obligations. The certificates evidencing such Restricted Shares
that will be issued will bear the following legend that shall remain in place
and effective until all other vesting restrictions lapse and new certificates
are issued:

“The sale or other transfer of the Stock represented by this certificate,
whether voluntary, involuntary, or by operation of law, is subject to certain
restrictions on transfer set forth in the Sorrento Therapeutics, Inc. 2009 Stock
Incentive Plan, and in any rules and administrative procedures adopted pursuant
to such Plan and in a related Award Agreement. A copy of the Plan, such rules
and procedures and such Award Agreement may be obtained from the Secretary of
Sorrento Therapeutics, Inc.”

 

- 2 -



--------------------------------------------------------------------------------

Restricted Share Award Agreement

Sorrento Therapeutics, Inc.

2009 Stock Incentive Plan

 

27. Unvested Restricted Shares. You will be reflected as the owner of record on
the Company’s books and records of any Shares issued pursuant to this Award
Agreement. The Company will hold the stock certificates for safekeeping until
such Shares have become vested and non-forfeitable. You must deliver to the
Company, as soon as practicable after the date any Shares are issued, a stock
power, endorsed in blank, with respect to any such Shares. If you forfeit any
Shares, the stock power will be used to return the certificates for the
forfeited Shares to the Company’s transfer agent for cancellation. As the owner
of record of any Restricted Shares you qualify to receive pursuant to this Award
Agreement, you will be entitled to all rights of a stockholder of the Company,
including the right to vote Shares and the right to the payment of any cash
dividends and other distributions (including those paid in stock) following the
date of issuance of such Shares and to the extent paid in stock, such stock
shall be subject to the same restrictions contained in Section 1 hereof, subject
in each case to the treatment of the Award upon termination of service with the
Company and/or an Affiliate (the “Company Group”) before the particular record
date for determining stockholders of record entitled to the payment of the
dividend or distribution.

28. Termination of Continuous Service. Subject to Section 2 above, this Award
shall be canceled and become automatically null and void immediately after
termination of your Continuous Service for any reason, but only to the extent
you have not become vested, pursuant to the foregoing terms, on or at the time
your Continuous Service ends.

29. [Performance-based Acceleration. [OPTIONAL] Your Restricted Shares shall be
subject to accelerated vesting following the [first][second][third][fourth]
anniversary of the Award Date if the Committee determines that the following
performance conditions have been satisfied:                     .]

30. Long-term Consideration for Award. The Participant recognizes and agrees
that the Company’s key consideration in granting this Award is securing the
long-term commitment of the Participant to serve as a                     
[include job title or description of the Participant] who will advance and
promote the Company Group’s business interests and objectives. Accordingly, the
Participant agrees that this Award shall be subject to the terms and conditions
set forth in Section 26 of the Plan (relating to the termination, rescission,
and recapture if you violate certain commitments made therein to the Company
Group), as well as to the following terms and conditions as material and
indivisible consideration for this Award:

(a) Fiduciary Duty. During his or her service with the Company Group, the
Participant shall devote his or her full energies, abilities, attention and
business time to the performance of his or her service responsibilities and
shall not engage in any activity which conflicts or interferes with, or in any
way compromises, his or her performance of such responsibilities.

 

- 3 -



--------------------------------------------------------------------------------

Restricted Share Award Agreement

Sorrento Therapeutics, Inc.

2009 Stock Incentive Plan

 

(b) Confidential Information. The Participant recognizes that by virtue of his
or her service with the Company Group, he or she will be granted otherwise
prohibited access to confidential information and proprietary data which are not
known and not readily accessible to the Company Group’s competitors. This
information (the “Confidential Information”) includes, but is not limited to,
current and prospective customers; the identity of key contacts at such
customers; customers’ particularized preferences and needs; marketing strategies
and plans; financial data; personnel data; compensation data; proprietary
procedures and processes; and other unique and specialized practices, programs
and plans of the Company Group and their respective customers and prospective
customers. The Participant recognizes that this Confidential Information
constitutes a valuable property of the Company Group, developed over a
significant period of time and at substantial expense. Accordingly, the
Participant agrees that he or she shall not, at any time during or after his or
her service with the Company Group, divulge such Confidential Information or
make use of it for his or her own purposes or the purposes of any person or
entity other than the Company Group.

(c) Non-Solicitation of Customers. The Participant recognizes that by virtue of
his or her service with the Company Group he or she will be introduced to and
involved in the solicitation and servicing of existing customers of the Company
Group and new customers obtained by the Company Group during his or her service.
The Participant understands and agrees that all efforts expended in soliciting
and servicing such customers shall be for the permanent benefit of the Company
Group. The Participant further agrees that during his or her service with the
Company Group the Participant will not engage in any conduct which could in any
way jeopardize or disturb any of the Company Group’s customer relationships. The
Participant also recognizes the Company Group’s legitimate interest in
protecting, for a reasonable period of time after his or her service with the
Company Group, the Company Group’s customers. Accordingly, the Participant
agrees that, for a period beginning on the date hereof and ending five (5) years
after termination of Participant’s service with the Company Group, regardless of
the reason for such termination, the Participant shall not, directly or
indirectly, without the prior written consent of the Chief Executive Officer or
Chairman of the Company, solicit any actual or potential customer or supplier of
the Company Group for any business that competes, directly or indirectly, with
the Company Group.

(d) Non-Solicitation of Employees. The Participant recognizes the substantial
expenditure of time and effort which the Company Group devotes to the
recruitment, hiring, orientation, training and retention of its employees.
Accordingly, the Participant agrees that, for a period beginning on the date
hereof and ending five (5) years after termination of Participant’s service with
the Company Group, regardless of the reason for such termination, the
Participant shall not, directly or indirectly, for himself or herself or on
behalf of any other person or entity, solicit, offer employment to, hire or
otherwise retain the services of any employee of the Company Group.

(e) Survival of Commitments; Potential Recapture of Award and Proceeds. The
Participant acknowledges and agrees that the terms and conditions of this
Section regarding confidentiality and non-solicitation shall survive both
(i) the termination of Participant’s service with the Company Group for any
reason, and (ii) the termination of the Plan for any reason. The Participant
acknowledges and agrees that the grant of the Restricted Shares pursuant to this
Award Agreement is just and adequate consideration

 

- 4 -



--------------------------------------------------------------------------------

Restricted Share Award Agreement

Sorrento Therapeutics, Inc.

2009 Stock Incentive Plan

 

for the survival of the restrictions set forth herein, and that the Company
Group may pursue any or all of the following remedies if the Participant either
violates the terms of this Section or succeeds for any reason in invalidating
any part of it (it being understood that the invalidity of any term hereof would
result in a failure of consideration for the Award):

 

  (i) declaration that the Award is null and void and of no further force or
effect;

 

  (ii) recapture of any cash paid or Shares issued to the Participant, or any
designee or beneficiary of the Participant, pursuant to the Award; and

 

  (iii) recapture of the proceeds, plus reasonable interest, with respect to any
Shares that are both issued pursuant to this Award and sold or otherwise
disposed of by the Participant, or any designee or beneficiary of the
Participant.

The remedies provided above are not intended to be exclusive, and the Company
Group may seek such other remedies as are provided by law, including equitable
relief.

(f) Acknowledgement. The Participant acknowledges and agrees that his or her
adherence to the foregoing requirements will not prevent him or her from
engaging in his or her chosen occupation and earning a satisfactory livelihood
following the termination of his or her service with the Company Group.

31. Section 83(b) Election Notice. If you make an election under Section 83(b)
of the Internal Revenue Code of 1986, as amended, with respect to the Shares
underlying your Restricted Shares (a “Section 83(b) Election”), you agree to
provide a copy of such election to the Company within 10 days after filing that
election with the Internal Revenue Service. EXHIBIT C attached hereto contains a
suggested form of Section 83(b) Election.

32. Designation of Beneficiary. Notwithstanding anything to the contrary
contained herein or in the Plan, following the execution of this Award
Agreement, you may expressly designate a beneficiary (the “Beneficiary”) to your
interest, if any, in the Restricted Shares awarded hereby. You shall designate
the Beneficiary by completing and executing a designation of beneficiary
agreement substantially in the form attached hereto as EXHIBIT D (the
“Designation of Beneficiary”) and delivering an executed and notarized copy of
the Designation of Beneficiary to the Company.

33. Restrictions on Transfer. Except as set forth in the Plan, this Award
Agreement may not be sold, pledged, or otherwise transferred without the prior
written consent of the Committee. Notwithstanding the foregoing, you may
transfer this Award Agreement (i) by instrument to an inter vivos or
testamentary trust (or other entity) in which each beneficiary is a permissible
gift recipient, as such is set forth in clause (ii) of this Section, or (ii) by
gift to charitable institutions or by gift or transfer for consideration to any
of your relatives as follows (or to an inter vivos trust, testamentary trust or
other entity primarily for the benefit of your relatives as follows): any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
domestic partner, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships. Any transferee of your rights shall succeed and be
subject to all of the terms of this Award Agreement and the Plan.

 

- 5 -



--------------------------------------------------------------------------------

Restricted Share Award Agreement

Sorrento Therapeutics, Inc.

2009 Stock Incentive Plan

 

34. Income Taxes and Deferred Compensation. The Participant is solely
responsible and liable for the satisfaction of all taxes and penalties that may
arise in connection with this Award (including any taxes arising under
Section 409A of the Code), and the Company shall not have any obligation to
indemnify or otherwise hold any Participant harmless from any or all of such
taxes. The Committee shall have the discretion to unilaterally modify this Award
in a manner that (i) conforms with the requirements of Section 409A of the Code,
(ii) that voids any election of the Participant to the extent it would violate
Section 409A of the Code, and (iii) for any distribution election that would
violate Section 409A of the Code, to make distributions pursuant to the Award at
the earliest to occur of a distribution event that is allowable under
Section 409A of the Code or any distribution event that is both allowable under
Section 409A of the Code and is elected by the Participant, subject to any valid
second election to defer, provided that the Committee permits second elections
to defer in accordance with Section 409A(a)(4)(C). The Committee shall have the
sole discretion to interpret the requirements of the Code, including
Section 409A, for purposes of the Plan and this Award Agreement.

35. Notices. Any notice or communication required or permitted by any provision
of this Award Agreement to be given to you shall be in writing and shall be
delivered personally or sent by certified mail, return receipt requested,
addressed to you at the last address that the Company had for you on its
records. Each party may, from time to time, by notice to the other party hereto,
specify a new address for delivery of notices relating to this Award Agreement.
Any such notice shall be deemed to be given as of the date such notice is
personally delivered or properly mailed.

36. Binding Effect. Except as otherwise provided in this Award Agreement or in
the Plan, every covenant, term, and provision of this Award Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legatees, legal representatives, successors, transferees, and assigns.

37. Modifications. This Award Agreement may be modified or amended at any time,
in accordance with Section 15 of the Plan, provided that you must consent in
writing to any modification that adversely alters or impairs any of your rights
or obligations under this Award Agreement, unless there is an express Plan
provision that permits the Committee to unilaterally make the modification.

38. Headings. Section and other headings contained in this Award Agreement are
for reference purposes only and are not intended to describe, interpret, define
or limit the scope or intent of this Award Agreement or any provision hereof.

39. Severability. Every provision of this Award Agreement and of the Plan is
intended to be severable. If any term hereof is illegal or invalid for any
reason, such illegality or invalidity shall not affect the validity or legality
of the remaining terms of this Award Agreement.

 

- 6 -



--------------------------------------------------------------------------------

Restricted Share Award Agreement

Sorrento Therapeutics, Inc.

2009 Stock Incentive Plan

 

40. Counterparts. This Award Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.

41. Plan Governs. By signing this Award Agreement, you acknowledge that you have
received a copy of the Plan and that your Award Agreement is subject to all the
provisions contained in the Plan, the provisions of which are made a part of
this Award Agreement, and that your Award is subject to all interpretations,
amendments, rules and regulations which from time to time may be promulgated and
adopted pursuant to the Plan. In the event of a conflict between the provisions
of this Award Agreement and those of the Plan, the provisions of the Plan shall
control.

42. Governing Law. The laws of the State of Delaware (without regard to
conflicts of laws principles) shall govern the validity of this Award Agreement,
the construction of its terms, and the interpretation of the rights and duties
of the parties hereto.

43. Not a Contract of Employment. By executing this Award Agreement you
acknowledge and agree that (i) any person whose service is terminated before
full vesting of an award, such as the one granted to you by this Award, could
claim that he or she was terminated to preclude vesting; (ii) you promise never
to make such a claim; (iii) nothing in this Award Agreement or the Plan confers
on you any right to continue an employment, service or consulting relationship
with the Company Group, nor shall it affect in any way your right or the Company
Group’s right to terminate your employment, service, or consulting relationship
at any time, with or without Cause; and (iv) the Company would not have granted
this Award to you but for these acknowledgements and agreements.

44. [Employment Agreement Provision [OPTIONAL IF EMPLOYEE HAS AN EMPLOYMENT
AGREEMENT] By executing this Award, you acknowledge and agree that your rights
upon a termination of employment before full vesting of this Award will be
determined under Section              of that certain employment agreement
between you and the Company, dated as of                      .]

<Signature Page Follows>

 

- 7 -



--------------------------------------------------------------------------------

Restricted Share Award Agreement

Sorrento Therapeutics, Inc.

2009 Stock Incentive Plan

 

BY YOUR SIGNATURE BELOW, along with the signature of the Company’s
representative, you and the Company agree that the Restricted Shares are awarded
under and governed by the terms and conditions of this Award Agreement and the
Plan.

 

SORRENTO THERAPEUTICS, INC. By:  

 

Name:  

 

Its:  

 

PARTICIPANT

The undersigned Participant hereby accepts the terms

of this Award and the Plan.

By:  

 

Name of Participant:  

 

 

- 8 -



--------------------------------------------------------------------------------

EXHIBIT A

SORRENTO THERAPEUTICS, INC.

2009 STOCK INCENTIVE PLAN

 

 

Plan Document

 

 



--------------------------------------------------------------------------------

EXHIBIT B

SORRENTO THERAPEUTICS, INC.

2009 STOCK INCENTIVE PLAN

 

 

Plan Prospectus

 

 



--------------------------------------------------------------------------------

EXHIBIT C

SORRENTO THERAPEUTICS, INC.

2009 STOCK INCENTIVE PLAN

 

 

Section 83(b) Election Form

 

 

Attached is an Internal Revenue Code Section 83(b) Election Form. IF YOU WISH TO
MAKE A SECTION 83(B) ELECTION, YOU MUST DO SO WITHIN 30 DAYS AFTER THE DATE THE
RESTRICTED SHARES COVERED BY THE ELECTION WERE TRANSFERRED TO YOU. In order to
make the election, you must completely fill out the attached form and file one
copy with the Internal Revenue Service office where you file your tax return. In
addition, one copy of the statement also must be submitted with your income tax
return for the taxable year in which you make this election. Finally, you also
must submit a copy of the election form to the Company within 10 days after
filing that election with the Internal Revenue Service. A Section 83(b) Election
normally cannot be revoked.



--------------------------------------------------------------------------------

EXHIBIT C

SORRENTO THERAPEUTICS, INC.

2009 STOCK INCENTIVE PLAN

 

 

Election to Include Value of Restricted Shares in Gross Income

in Year of Transfer Under Internal Revenue Code Section 83(b)

 

 

Pursuant to Section 83(b) of the Internal Revenue Code, I hereby elect within
30 days after receiving the property described herein to be taxed immediately on
its value specified in item 5 below.

 

29. My General Information:

 

Name:  

 

   Address:  

 

  

 

   S.S.N.      or T.I.N.:  

 

  

 

30. Description of the property with respect to which I am making this election:

             shares of common stock of Sorrento Therapeutics, Inc. (the
“Restricted Shares”).

 

31. The Restricted Shares were transferred to me on              , 20    . This
election relates to the 20     calendar taxable year.

 

32. The Restricted Shares are subject to the following restrictions:

The Restricted Shares are forfeitable until they is are earned in accordance
with Section 1 of the Sorrento Therapeutics, Inc. 2009 Stock Incentive Plan
(“Plan”) Restricted Share Award Agreement (“Award Agreement”) or other Award
Agreement or Plan provisions. The Restricted Shares generally are not
transferable until my interest becomes vested and nonforfeitable, pursuant to
the Award Agreement and the Plan.

 

33. Fair market value:

The fair market value at the time of transfer (determined without regard to any
restrictions other than restrictions which by their terms never will lapse) of
the Restricted Shares with respect to which I am making this election is
$         per share.

 

34. Amount paid for Restricted Shares:

The amount I paid for the Restricted Shares is $         per share.

 

- 1 -



--------------------------------------------------------------------------------

EXHIBIT D

 

35. Furnishing statement to employer:

A copy of this statement has been furnished to my employer,
                    . If the transferor of the Restricted Shares is not my
employer, that entity also has been furnished with a copy of this statement.

 

36. Award Agreement or Plan not affected:

Nothing contained herein shall be held to change any of the terms or conditions
of the Award Agreement or the Plan.

 

Dated:             , 20          

 

      Taxpayer

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT D

SORRENTO THERAPEUTICS, INC.

2009 STOCK INCENTIVE PLAN

 

 

DESIGNATION OF BENEFICIARY

 

 

In connection with Award Agreements between Sorrento Therapeutics, Inc. (the
“Company”) and                                         , an individual residing
at                                          
                                         
                                                            (the “Recipient”),
the Recipient hereby designates the person specified below as the beneficiary of
the Recipient’s interest in Awards, as defined in the Company’s 2009 Stock
Incentive Plan (as may be amended from time to time, the “Plan”). This
designation shall remain in effect until revoked in writing by the Recipient.

 

Name of Beneficiary:

 

 

  

Address:

 

 

    

 

    

 

  

Social Security No.:

 

 

  

This beneficiary designation relates to any and all of Recipient’s rights under
the following Award or Awards:

 

  ¨ any Award that Recipient has received under the Plan.

 

  ¨ the                                          Award that Recipient received
pursuant to an award agreement dated              ,          between Recipient
and the Company.

The Recipient understands that this designation operates to entitle the
above-named beneficiary to the rights conferred by an Award from the date this
form is delivered to the Company until such date as this designation is revoked
in writing by the Recipient, including by delivery to the Company of a written
designation of beneficiary executed by the Recipient dated as of a later date.

 

Date:  

 

By:  

 

  [Recipient Name]

Sworn to before me this

     day of         , 20    

 

 

Notary Public

County of

 

 

  State of  

 

 

 

- 3 -



--------------------------------------------------------------------------------

SORRENTO THERAPEUTICS, INC.

2009 STOCK INCENTIVE PLAN

 

 

RESTRICTED SHARE UNIT AWARD AGREEMENT

 

 

AWARD NO.     

You (the “Participant”) are hereby awarded Restricted Share Units (the “RSUs”)
subject to the terms and conditions set forth in this Restricted Share Unit
Award Agreement (as may be amended or restated from time to time, the “Award
Agreement”), and in the Sorrento Therapeutics, Inc. 2009 Stock Incentive Plan
(as may be amended or restated from time to time, the “Plan”), which is attached
hereto as EXHIBIT A. A summary of the Plan appears in its Prospectus, which is
attached hereto as EXHIBIT B. You should review carefully these documents, and
consult with your personal financial advisor, in order to fully understand the
implications of this Award Agreement, including your tax alternatives and their
consequences. This Award is conditioned on your execution of this Award
Agreement within 21 days following the Award Date designated in Section 1 below.

By executing this Award Agreement, you agree to be bound by all of the Plan’s
terms and conditions as if they had been set out verbatim in this Award
Agreement. In addition, you recognize and agree that all determinations,
interpretations, or other actions respecting the Plan and this Award Agreement
will be made by the Board of Directors (the “Board”) of Sorrento Therapeutics,
Inc. (the “Company”) or the Committee pursuant to Section 4 of the Plan, and
that such determinations, interpretations or other actions shall (in the absence
of manifest bad faith or fraud) be final, conclusive and binding upon all
parties, including you and your heirs, representatives and
successors-in-interest. Capitalized terms used but not otherwise defined herein
shall have the meanings set forth in the Plan.

45. Specific Terms. Your RSUs have the following terms:

 

Name of Participant   

 

Number of Restricted Share   

 

Units Subject to Award    Purchase Price per Share    ¨        Not
applicable            ¨        $         per share (if applicable)    Award Date
  

 

Vesting    At the rate of     % on each of the next          [monthly]
[quarterly] [annual] anniversaries of the Award Date; subject to acceleration as
provided in the Plan and in Section 2 below, and to your Continuous Service not
ending before the vesting date.

 

- 1 -



--------------------------------------------------------------------------------

Deferral Elections   

¨    Allowed in accordance with Section 8(g) of the Plan.

¨    Not allowed.

46. Accelerated Vesting; Change in Corporate Control. To the extent you have not
previously vested in your rights with respect to this Award, your Award will
become:

 

  ¨     % vested if your Continuous Service ends due to your death or
“disability” within the meaning of Section 409A of the Code;

 

  ¨     % vested if your Continuous Service ends due to your retirement at or
after you have attained the age of          and completed at least          full
years of Continuous Service;

 

  ¨ according to the following schedule if your Continuous Service ends due to
an Involuntary Termination that occurs in connection with or within the one-year
period following a Change in Control:

 

Date on which Your Involuntary Termination Occurs

(by reference to Date of Award)

   Portion of Your Award
As to which Vesting
Accelerates

Before 1st Anniversary

       %

Between 1st and 2nd Anniversary

       %

After 2nd Anniversary

       %

47. Dividends. When Shares are delivered to you or your duly-authorized
transferee pursuant to the vesting of the Shares underlying your RSUs, you or
your duly-authorized transferee shall also be entitled to receive, with respect
to each Share issued, an amount equal to any cash dividends (plus simple
interest at a rate of 5% per annum, or such other reasonable rate as the
Committee may determine) and a number of Shares equal to any stock dividends,
which were declared and paid to the holders of Shares between the Grant Date and
the date such Share is issued.

48. Investment Purposes. By executing this Agreement, you represent and warrant
to the Company that any Shares issued to you pursuant to your RSUs will be for
investment for your own account and not with a view to, for resale in connection
with, or with an intent of participating directly or indirectly in, any
distribution of such Shares within the meaning of the Securities Act of 1933, as
amended.

49. Termination of Continuous Service. Subject to Section 46 hereof, this Award
shall be canceled and become automatically null and void immediately upon
termination of your Continuous Service for any reason, but only to the extent
you have not become vested, pursuant to the foregoing terms, on or at the time
your Continuous Service ends.

50. Satisfaction of Vesting Restrictions. No Shares will be issued before you
complete the requirements that are necessary for you to vest in the Shares
underlying your RSUs. As soon as practicable after the date on which your RSUs
vest in whole or in part, the Company will issue to you or your duly-authorized
transferee, free from vesting restrictions (but subject to such legends as the
Company determines to be appropriate), one Share for each vested RSU. Fractional
shares will not be issued, and cash will be paid in lieu thereof. Certificates
shall not be delivered to you unless you have made arrangements satisfactory to
the Committee to satisfy tax-withholding obligations.

 

- 2 -



--------------------------------------------------------------------------------

51. [Performance-based Acceleration. [OPTIONAL] Your RSUs shall be subject to
accelerated vesting following the second anniversary of the Award Date if the
Committee determines that the following performance conditions have been
satisfied:                     .]

52. Long-term Consideration for Award. The Participant recognizes and agrees
that the Company’s key consideration in granting this Award is securing the
long-term commitment of the Participant to serve as a                     
[include job title or description of the Participant] who will advance and
promote the business interests and objectives of the Company and/or its
Affiliates (the “Company Group”). Accordingly, the Participant agrees that this
Award shall be subject to the terms and conditions set forth in Section 26 of
the Plan (relating to the termination, rescission, and recapture if you violate
certain commitments made therein to the Company Group), as well as to the
following terms and conditions as material and indivisible consideration for
this Award:

(a) Fiduciary Duty. During his or her service with the Company Group, the
Participant shall devote his or her full energies, abilities, attention and
business time to the performance of his or her service responsibilities and
shall not engage in any activity which conflicts or interferes with, or in any
way compromises, his or her performance of such responsibilities.

(b) Confidential Information. The Participant recognizes that by virtue of his
or her service with the Company Group, he or she will be granted otherwise
prohibited access to confidential information and proprietary data which are not
known, and not readily accessible to the Company Group’s competitors. This
information (the “Confidential Information”) includes, but is not limited to,
current and prospective customers; the identity of key contacts at such
customers; customers’ particularized preferences and needs; marketing strategies
and plans; financial data; personnel data; compensation data; proprietary
procedures and processes; and other unique and specialized practices, programs
and plans of the Company Group and their respective customers and prospective
customers. The Participant recognizes that this Confidential Information
constitutes a valuable property of the Company Group, developed over a
significant period of time and at substantial expense. Accordingly, the
Participant agrees that he or she shall not, at any time during or after his or
her service with the Company Group, divulge such Confidential Information or
make use of it for his or her own purposes or the purposes of any person or
entity other than the Company Group.

(c) Non-Solicitation of Customers. The Participant recognizes that by virtue of
his or her service with the Company Group he or she will be introduced to and
involved in the solicitation and servicing of existing customers of the Company
Group and new customers obtained by the Company Group during his or her service.
The Participant understands and agrees that all efforts expended in soliciting
and servicing such customers shall be for the permanent benefit of the Company
Group. The Participant further agrees that during his or her service with the
Company Group the Participant will not engage in any conduct which could in any
way jeopardize or disturb any of the Company Group’s customer relationships. The
Participant also recognizes the Company Group’s legitimate interest in
protecting, for a reasonable period of time after his or her service with the
Company Group, the Company Group’s customers. Accordingly, the Participant
agrees that, for a period beginning on the date hereof and ending five (5) years
after termination of Participant’s service with the Company Group, regardless of
the reason for such termination, the Participant shall not,

 

- 3 -



--------------------------------------------------------------------------------

directly or indirectly, without the prior written consent of the Chief Executive
Officer or Chairman of the Company, solicit any actual or potential customer or
supplier of the Company Group for any business that competes, directly or
indirectly, with the Company Group.

(d) Non-Solicitation of Employees. The Participant recognizes the substantial
expenditure of time and effort which the Company Group devotes to the
recruitment, hiring, orientation, training and retention of its employees.
Accordingly, the Participant agrees that, for a period beginning on the date
hereof and ending five (5) years after termination of Participant’s service with
the Company Group, regardless of the reason for such termination, the
Participant shall not, directly or indirectly, for himself or herself or on
behalf of any other person or entity, solicit, offer employment to, hire or
otherwise retain the services of any employee of the Company Group.

(e) Survival of Commitments; Potential Recapture of Award and Proceeds. The
Participant acknowledges and agrees that the terms and conditions of this
Section regarding confidentiality and non-solicitation shall survive both
(i) the termination of Participant’s service with the Company Group for any
reason, and (ii) the termination of the Plan, for any reason. The Participant
acknowledges and agrees that the grant of RSUs in this Award Agreement is just
and adequate consideration for the survival of the restrictions set forth
herein, and that the Company Group may pursue any or all of the following
remedies if the Participant either violates the terms of this Section or
succeeds for any reason in invalidating any part of it (it being understood that
the invalidity of any term hereof would result in a failure of consideration for
the Award):

 

  (i) declaration that the Award is null and void and of no further force or
effect;

 

  (ii) recapture of any cash paid or Shares issued to the Participant, or any
designee or beneficiary of the Participant, pursuant to the Award; and

 

  (iii) recapture of the proceeds, plus reasonable interest, with respect to any
Shares that are both issued pursuant to this Award and sold or otherwise
disposed of by the Participant, or any designee or beneficiary of the
Participant.

The remedies provided above are not intended to be exclusive, and the Company
Group may seek such other remedies as are provided by law, including equitable
relief.

(f) Acknowledgement. The Participant acknowledges and agrees that his or her
adherence to the foregoing requirements will not prevent him or her from
engaging in his or her chosen occupation and earning a satisfactory livelihood
following the termination of his or her service with the Company Group.

53. Section 83(b) Election Notice. If you provide the Company with prior written
notice of your intention to make an election under Section 83(b) of the Internal
Revenue Code of 1986, as amended, with respect to the Shares underlying your
RSUs (a “Section 83(b) Election”), the Committee may in its discretion convert
your RSUs into Restricted Shares, on a one-for-one basis, in full satisfaction
of this Award Agreement. You agree to provide a copy of such election to the
Company within 10 days after filing that election with the Internal Revenue
Service. EXHIBIT C attached hereto contains a suggested form of Section 83(b)
Election. Any Restricted Shares issued to you pursuant to this Section 9 shall
bear such legends as the Company determines to be appropriate until all vesting
restrictions lapse and certificates are issued to you pursuant to Section 6 of
this Award.

 

- 4 -



--------------------------------------------------------------------------------

54. Designation of Beneficiary. Notwithstanding anything to the contrary
contained herein or in the Plan, following the execution of this Award
Agreement, you may expressly designate a beneficiary (the “Beneficiary”) to your
interest, if any, in the RSUs awarded hereby. You shall designate the
Beneficiary by completing and executing a designation of beneficiary agreement
substantially in the form attached hereto as EXHIBIT D (the “Designation of
Beneficiary”) and delivering an executed and notarized copy of the Designation
of Beneficiary to the Company.

55. Restrictions on Transfer. Except as set forth in the Plan, this Award
Agreement may not be sold, pledged, or otherwise transferred without the prior
written consent of the Committee. Notwithstanding the foregoing, you may
transfer this Award Agreement (i) by instrument to an inter vivos or
testamentary trust (or other entity) in which each beneficiary is a permissible
gift recipient, as such is set forth in clause (ii) of this Section, or (ii) by
gift to charitable institutions or by gift or transfer for consideration to any
of your relatives as follows (or to an inter vivos trust, testamentary trust or
other entity primarily for the benefit of any of your relatives as follows): any
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, domestic partner, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships. Any transferee of your rights shall succeed to and be
subject to all of the terms of this Award Agreement and the Plan.

56. Income Taxes and Deferred Compensation. The Participant is solely
responsible and liable for the satisfaction of all taxes and penalties that may
arise in connection with this Award (including any taxes arising under
Section 409A of the Code), and the Company shall not have any obligation to
indemnify or otherwise hold any Participant harmless from any or all of such
taxes. The Committee shall have the discretion to unilaterally modify this Award
in a manner that (i) conforms with the requirements of Section 409A of the Code,
(ii) that voids any election of the Participant to the extent it would violate
Section 409A of the Code, and (iii) for any distribution election that would
violate Section 409A of the Code, to make distributions pursuant to the Award at
the earliest to occur of a distribution event that is allowable under
Section 409A of the Code or any distribution event that is both allowable under
Section 409A of the Code and is elected by the Participant, subject to any valid
second election to defer, provided that the Committee permits second elections
to defer in accordance with Section 409A(a)(4)(C). The Committee shall have the
sole discretion to interpret the requirements of the Code, including
Section 409A, for purposes of the Plan and this Award Agreement.

57. Notices. Any notice or communication required or permitted by any provision
of this Award Agreement to be given to you shall be in writing and shall be
delivered personally or sent by certified mail, return receipt requested,
addressed to you at the last address that the Company had for you on its
records. Each party may, from time to time, by notice to the other party hereto,
specify a new address for delivery of notices relating to this Award Agreement.
Any such notice shall be deemed to be given as of the date such notice is
personally delivered or properly mailed.

58. Binding Effect. Except as otherwise provided in this Award Agreement or in
the Plan, every covenant, term, and provision of this Award Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legatees, legal representatives, successors, transferees, and assigns.

 

- 5 -



--------------------------------------------------------------------------------

59. Modifications. This Award Agreement may be modified or amended at any time,
in accordance with Section 15 of the Plan, provided that you must consent in
writing to any modification that adversely alters or impairs any of your rights
or obligations under this Award Agreement, unless there is an express Plan
provision that permits the Committee to unilaterally make the modification.

60. Headings. Section and other headings contained in this Award Agreement are
for reference purposes only and are not intended to describe, interpret, define
or limit the scope or intent of this Award Agreement or any provision hereof.

61. Severability. Every provision of this Award Agreement and of the Plan is
intended to be severable. If any term hereof is illegal or invalid for any
reason, such illegality or invalidity shall not affect the validity or legality
of the remaining terms of this Award Agreement.

62. Counterparts. This Award Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.

63. Plan Governs. By signing this Award Agreement, you acknowledge that you have
received a copy of the Plan and that your Award Agreement is subject to all the
provisions contained in the Plan, the provisions of which are made a part of
this Award Agreement, and that your Award is subject to all interpretations,
amendments, rules and regulations which from time to time may be promulgated and
adopted pursuant to the Plan. In the event of a conflict between the provisions
of this Award Agreement and those of the Plan, the provisions of the Plan shall
control.

64. Governing Law. The laws of the State of Delaware (without regard to
conflicts of laws principles) shall govern the validity of this Award Agreement,
the construction of its terms, and the interpretation of the rights and duties
of the parties hereto.

65. Not a Contract of Employment. By executing this Award Agreement you
acknowledge and agree that (i) any person whose service is terminated before
full vesting of an award, such as the one granted to you by this Award, could
claim that he or she was terminated to preclude vesting; (ii) you promise never
to make such a claim; (iii) nothing in this Award Agreement or the Plan confers
on you any right to continue an employment, service or consulting relationship
with the Company Group, nor shall it affect in any way your right or the Company
Group’s right to terminate your employment, service, or consulting relationship
at any time, with or without Cause; and (iv) the Company would not have granted
this Award to you but for these acknowledgements and agreements.

66. [Employment Agreement Provision [OPTIONAL IF EMPLOYEE HAS AN EMPLOYMENT
AGREEMENT] By executing this Award, you acknowledge and agree that your rights
upon a termination of employment before full vesting of this Award will be
determined under Section              of that certain employment agreement
between you and the Company, dated as of                  , 20    .]

Signature Page Follows

 

- 6 -



--------------------------------------------------------------------------------

BY YOUR SIGNATURE BELOW, along with the signature of the Company’s
representative, you and the Company agree that the RSUs hereby awarded under and
governed by the terms and conditions of this Award Agreement and the Plan.

 

SORRENTO THERAPEUTICS, INC. By:  

 

Name:  

 

Its:  

 

PARTICIPANT The undersigned Participant hereby accepts the terms of this Award
and the Plan.

By:  

 

Name of Participant:  

 

 

- 7 -



--------------------------------------------------------------------------------

EXHIBIT A

SORRENTO THERAPEUTICS, INC.

2009 STOCK INCENTIVE PLAN

 

 

Plan Document

 

 

 



--------------------------------------------------------------------------------

EXHIBIT B

SORRENTO THERAPEUTICS, INC.

2009 STOCK INCENTIVE PLAN

 

 

Plan Prospectus

 

 



--------------------------------------------------------------------------------

EXHIBIT C

SORRENTO THERAPEUTICS, INC.

2009 STOCK INCENTIVE PLAN

 

 

Section 83(b) Election Form

 

 

Attached is an Internal Revenue Code Section 83(b) Election Form. IF YOU WISH TO
MAKE A SECTION 83(B) ELECTION, YOU MUST DO SO WITHIN 30 DAYS AFTER THE DATE THE
RESTRICTED SHARES COVERED BY THE ELECTION WERE TRANSFERRED TO YOU. In order to
make the election, you must completely fill out the attached form and file one
copy with the Internal Revenue Service office where you file your tax return. In
addition, one copy of the statement also must be submitted with your income tax
return for the taxable year in which you make this election. Finally, you also
must submit a copy of the election form to the Company within 10 days after
filing that election with the Internal Revenue Service. A Section 83(b) Election
normally cannot be revoked.



--------------------------------------------------------------------------------

EXHIBIT C

SORRENTO THERAPEUTICS, INC.

2009 STOCK INCENTIVE PLAN

 

 

ELECTION TO INCLUDE VALUE OF RESTRICTED SHARES IN

GROSS INCOME

IN YEAR OF TRANSFER UNDER INTERNAL REVENUE CODE

SECTION 83(B)

 

 

Pursuant to Section 83(b) of the Internal Revenue Code, I hereby elect within 30
days after receiving the property described herein to be taxed immediately on
its value specified in item 5 below.

1. My General Information:

 

Name:   

 

Address:   

 

S.S.N. or T.I.N.:   

 

2. Description of the property with respect to which I am making this election:

                                 shares of common stock of Sorrento
Therapeutics, Inc. (the “Restricted Shares”).

3. The Restricted Shares were transferred to me on              , 20    . This
election relates to the 20     calendar taxable year.

4. The Restricted Shares are subject to the following restrictions:

The Restricted Shares are forfeitable until they is are earned in accordance
with Section 1 of the Sorrento Therapeutics, Inc. 2009 Stock Incentive Plan
(“Plan”) Restricted Share Unit Award Agreement (“Award Agreement”) or other
Award Agreement or Plan provisions. The Restricted Shares generally are not
transferable until my interest becomes vested and nonforfeitable, pursuant to
the Award Agreement and the Plan.

5. Fair market value:

The fair market value at the time of transfer (determined without regard to any
restrictions other than restrictions which by their terms never will lapse) of
the Restricted Shares with respect to which I am making this election is
$         per share.

 

-1-



--------------------------------------------------------------------------------

6. Amount paid for Restricted Shares:

The amount I paid for the Restricted Shares is $         per share.

7. Furnishing statement to employer:

A copy of this statement has been furnished to my employer,
                                . If the transferor of the Restricted Shares is
not my employer, that entity also has been furnished with a copy of this
statement.

8. Award Agreement or Plan not affected:

Nothing contained herein shall be held to change any of the terms or conditions
of the Award Agreement or the Plan.

Dated:              , 20    .

 

 

Taxpayer

 

-2-



--------------------------------------------------------------------------------

EXHIBIT D

SORRENTO THERAPEUTICS, INC.

2009 STOCK INCENTIVE PLAN

 

 

Designation of Beneficiary

 

 

In connection with Award Agreements between Sorrento Therapeutics, Inc. (the
“Company”) and                                         , an individual residing
at                                          
                                        (the “Recipient”), the Recipient hereby
designates the person specified below as the beneficiary of the Recipient’s
interest in Awards, as defined in the Company’s 2009 Stock Incentive Plan (the
“Plan”). This designation shall remain in effect until revoked in writing by the
Recipient.

 

Name of Beneficiary:

 

 

  

Address:

 

 

    

 

    

 

  

Social Security No.:

 

 

  

This beneficiary designation relates to any and all of Recipient’s rights under
the following Award or Awards:

 

  ¨ any Award that Recipient has received under the Plan.

 

  ¨ the                      Award that Recipient received pursuant to an award
agreement dated              ,          between Recipient and the Company.

The Recipient understands that this designation operates to entitle the
above-named beneficiary to the rights conferred by an Award from the date this
form is delivered to the Company until such date as this designation is revoked
in writing by the Recipient, including by delivery to the Company of a written
designation of beneficiary executed by the Recipient dated as of a later date.

 

Date:  

 

By:  

 

[Recipient Name]

Sworn to before me this

     day of         , 20    

 

 

Notary Public

County of

 

 

  State of  

 

 



--------------------------------------------------------------------------------

SORRENTO THERAPEUTICS, INC.

2009 STOCK INCENTIVE PLAN

 

 

Deferral Election Agreement for Deferred Share Units

 

 

THIS DEFERRAL ELECTION AGREEMENT FOR DEFERRED SHARE UNITS (as may be amended or
restated from time to time, the “Deferral Agreement”) is made this      day of
            ,             , by and between                                     
(the “Participant”), and Sorrento Therapeutics, Inc. (the “Company”).

WHEREAS, the Company has established the Sorrento Therapeutics, Inc. 2009 Stock
Incentive Plan (as may be amended or restated from time to time, the “Plan”), a
copy of which is attached hereto as EXHIBIT A, and a summary of which appears in
its Prospectus attached hereto as EXHIBIT B;

WHEREAS, the Participant is eligible to participate in said Plan;

WHEREAS, Section 9(a) of the Plan permits the Committee to authorize deferral
compensation elections with any deferred compensation being credited to Deferred
Share Units (“DSUs”) in accordance with Section 9 of the Plan;

NOW, THEREFORE, it is mutually agreed as follows:

37. Term of Election. This Deferral Agreement and the provisions of the Plan
constitute the entire agreement between the parties, and will continue in full
force and effect until the Participant executes a superseding Deferral
Agreement, or until revoked by the Participant in a writing sent to and approved
by the Committee, or until the Participant ceases service with the Company or an
Affiliate, or until the Plan is terminated by appropriate corporate action,
whichever shall first occur. This Deferral Agreement will become effective:

 

  (a) on the January 1st following the execution of this Deferral Agreement by
each of the Company and Participant; or

 

  (b) on the first day of the next calendar month following the execution of
this Deferral Agreement by each of the Company and Participant, but only if this
Deferral Agreement is executed within the 30-day period after the Participant
first becomes eligible for Plan participation.

38. Compensation being Deferred. The Participant makes the following election
(which shall supersede any prior election only to the extent of an election made
affirmatively herein) to defer the following amount of fees/compensation for as
long as this Deferral Agreement is in effect:

 

  (a)      percent (     %) of the amount otherwise payable in cash.

 

  (b)      percent (     %) of the amount otherwise payable in shares of the
Company’s common stock.

 

- 1 -



--------------------------------------------------------------------------------

Deferral Election Agreement for Deferred Share Units

Sorrento Therapeutics, Inc.

2009 Stock Incentive Plan

 

  (c)      percent (     %) of any Restricted Share Units (“RSUs”) in which the
Participant earns a vested interest (but only if the underlying Award Agreement
specifically authorizes deferral elections).

39. Crediting, Vesting, and Distribution of Deferred Compensation. The Company
agrees to make DSU credits in accordance with Section 9 of the Plan and the
elections that the Participant makes in the Distribution Election Agreement that
is attached hereto as EXHIBIT C.

40. Taxes. The Participant, by the execution hereof, agrees to be solely
responsible for the satisfaction of any taxes that may arise (including taxes
arising under Sections 409A or 4999 of the Code), and further agrees that
neither the Company nor the Committee shall have any obligation whatsoever to
pay such taxes. The Committee shall nevertheless have the discretion –

 

  (a) to condition any issuance of Shares on the Participant’s satisfaction of
applicable employment and withholding taxes; and

 

  (b) to unilaterally modify this Deferral Agreement in any manner that
(i) conforms with the requirements of Section 409A of the Code, (ii) that voids
any election of the Participant to the extent it would violate Section 409A of
the Code, and (iii) for any distribution election that would violate
Section 409A of the Code, that defers distributions pursuant to the Award until
the earliest to occur of a distribution event that is allowable under
Section 409A of the Code or any distribution event that is both allowable under
Section 409A of the Code and is elected by the Participant, subject to any valid
second election to defer, that the Committee permits second elections to defer
in accordance with Section 409A(a)(4)(C).

The Committee shall have the sole discretion to interpret the requirements of
the Code, including Section 409A, for purposes of the Plan and this Deferral
Agreement.

41. Designation of Beneficiary. Notwithstanding anything to the contrary
contained herein or in the Plan, following the execution of this Deferral
Agreement, you may expressly designate a beneficiary (the “Beneficiary”) to your
rights and interest under this Deferral Agreement. You shall designate the
Beneficiary by completing and executing a designation of beneficiary agreement
substantially in the form attached hereto as ATTACHMENT 1 to EXHIBIT C
(“Designation of Beneficiary”) and delivering an executed and notarized copy of
the Designation of Beneficiary to the Company.

42. Restrictions on Transfer. This Deferral Agreement may not be sold, pledged,
or otherwise transferred without the prior written consent of the Committee.
Notwithstanding the foregoing, you may transfer this Deferral Agreement (i) by
instrument to an inter vivos or testamentary trust (or other entity) in which
each beneficiary is a permissible gift recipient, as such is set forth in clause
(ii) of this Section, or (ii) by gift to charitable institutions or by gift or
transfer for consideration to any of your relatives as follows (or to an inter
vivos trust, testamentary trust or other entity primarily for the benefit of any
of your relatives as follows): any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, domestic partner, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships. Any
transferee of your rights shall succeed to and be subject to all of the terms of
this Deferral Agreement and the Plan.

 

- 2 -



--------------------------------------------------------------------------------

Deferral Election Agreement for Deferred Share Units

Sorrento Therapeutics, Inc.

2009 Stock Incentive Plan

 

43. Notices. Any notice or communication required or permitted by any provision
of this Deferral Agreement to be given to you shall be in writing and shall be
delivered personally or sent by certified mail, return receipt requested,
addressed to you at the last address that the Company had for you on its
records. Each party may, from time to time, by notice to the other party hereto,
specify a new address for delivery of notices relating to this Deferral
Agreement. Any such notice shall be deemed to be given as of the date such
notice is personally delivered or properly mailed.

44. Binding Effect. Except as otherwise provided in this Deferral Agreement or
in the Plan, every covenant, term, and provision of this Deferral Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, legatees, legal representatives, successors, transferees, and
assigns.

45. Modifications. This Deferral Agreement may be modified or amended at any
time, in accordance with Section 15 of the Plan, provided that you must consent
in writing to any modification that adversely alters or impairs any of your
rights or obligations under this Deferral Agreement, unless there is an express
Plan provision that permits the Committee to unilaterally make the modification.

46. Headings. Section and other headings contained in this Deferral Agreement
are for reference purposes only and are not intended to describe, interpret,
define or limit the scope or intent of this Deferral Agreement or any provision
hereof.

47. Severability. Every provision of this Deferral Agreement and of the Plan is
intended to be severable. If any term hereof is illegal or invalid for any
reason, such illegality or invalidity shall not affect the validity or legality
of the remaining terms of this Deferral Agreement.

48. Counterparts. This Deferral Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original, but all such counterparts shall together constitute one and the
same instrument.

49. Plan Governs. By signing this Deferral Agreement, you acknowledge that you
have received a copy of the Plan and that your Deferral Agreement, including the
Distribution Election Agreement attached as EXHIBIT C hereto, is subject to all
the provisions contained in the Plan, the provisions of which are made a part of
this Deferral Agreement, and that your Deferral Agreement is subject to all
interpretations, amendments, rules and regulations which from time to time may
be promulgated and adopted pursuant to the Plan. In the event of a conflict
between the provisions of this Deferral Agreement and those of the Plan, the
provisions of the Plan shall control.

50. Governing Law. The laws of the State of Delaware (without regard to
conflicts of laws principles) shall govern the validity of this Deferral
Agreement, the construction of its terms, and the interpretation of the rights
and duties of the parties hereto.

 

- 3 -



--------------------------------------------------------------------------------

Deferral Election Agreement for Deferred Share Units

Sorrento Therapeutics, Inc.

2009 Stock Incentive Plan

 

51. Not a Contract of Employment. By executing this Deferral Agreement you
acknowledge and agree that nothing in this Deferral Agreement or the Plan
confers on you any right to continue an employment, service or consulting
relationship with the Company, nor shall it affect in any way your right or the
Company’s right to terminate your employment, service, or consulting
relationship at any time, with or without Cause; and the Company would not have
executed this Deferral Agreement but for these acknowledgements and agreements.

<Signature Page Follows>

 

- 4 -



--------------------------------------------------------------------------------

Deferral Election Agreement for Deferred Share Units

Sorrento Therapeutics, Inc.

2009 Stock Incentive Plan

 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands the day and
year first above-written.

 

SORRENTO THERAPEUTICS, INC.

By:  

 

Name:  

 

Its:  

 

PARTICIPANT

By:  

 

Name of Participant:  

 

 

- 5 -



--------------------------------------------------------------------------------

EXHIBIT A

SORRENTO THERAPEUTICS, INC.

2009 STOCK INCENTIVE PLAN

 

 

PLAN DOCUMENT

 

 



--------------------------------------------------------------------------------

EXHIBIT B

SORRENTO THERAPEUTICS, INC.

2009 STOCK INCENTIVE PLAN

 

 

PLAN PROSPECTUS

 

 



--------------------------------------------------------------------------------

EXHIBIT C

SORRENTO THERAPEUTICS, INC.

2009 STOCK INCENTIVE PLAN

 

 

Distribution Election Agreement regarding Deferred Share Units

 

 

THIS DISTRIBUTION ELECTION AGREEMENT (the “Distribution Agreement”) is made this
     day of         ,         , by and between                              (the
“Participant”), and Sorrento Therapeutics, Inc. (the “Company”), with respect to
compensation that the Participant defers pursuant to the terms and conditions of
the Deferral Agreement (the “Deferral Agreement”) dated         ,              
between the Participant and the Company.

WHEREAS, the Company has established the Sorrento Therapeutics, Inc. 2009 Stock
Incentive Plan (the “Plan”), and the Participant has elected to defer
compensation and thereby to participate in said Plan and to accrue Deferred
Share Units (“DSUs”) in accordance with Section 9 of the Plan;

NOW, THEREFORE, it is mutually agreed as follows:

1. This Distribution Agreement, the Deferral Agreement and the Plan constitute
the entire agreement between the parties with respect to the Company’s
distribution to any and all benefits to which the Participant becomes entitled
pursuant to Section 9 of the Plan. The elections made in Section 2 below shall
be irrevocable. The Participant’s beneficiary designation shall remain in full
force and effect until revoked or changed by the Participant in a writing sent
to the Committee.

2. The Participant, by the execution hereof, agrees to participate in the Plan
upon the terms and conditions set forth therein, and, in accordance therewith,
makes the following elections, subject to the requirement that the Participant
must collect all Plan benefits not later than December 31st of the tenth
(10th) year after the year in which the Participant ceases service with the
Company or an Affiliate:

 

  (a) The Company shall commence issuing shares in satisfaction of DSU credits
deferred and any related accumulated income on the first to occur of:

(    ) January 1st of the calendar year immediately following the year in which
the Participant ceases service with the Company.

(    ) January 1st of the year that is      years after the Participant ceases
service with the Company.

Notwithstanding the foregoing, the Participant hereby elects to collect     % of
his or her account balance as soon as practicable after a Change in Control (as
defined in the Plan), subject to any applicable provisions of the Plan and the
Participant’s Deferral Agreement.

 

  (b) The Participant hereby elects to have the Company distribute the DSUs and
any related accumulated earnings as follows:

(    ) in substantially equal installments over a period of      years (must be
less than 10 years).

(    ) in a lump sum.

 

- 1 -



--------------------------------------------------------------------------------

Distribution Election Agreement

Sorrento Therapeutics, Inc.

2009 Stock Incentive Plan

 

  (c) All distributions made pursuant to the Plan and this Agreement will be
made in whole shares of the Company’s common stock, with cash paid in lieu of
fractional shares.

 

  (d) Notwithstanding the foregoing, all distributions made to Directors shall
be made pursuant to Section 9 of the Plan and shall be settled in cash only (or,
subject to Applicable Laws, in newly issued Shares or Shares obtained through
open market purchase).

3. The Participant hereby designates beneficiary listed on Attachment 1 hereto
to be his or her beneficiary or beneficiaries and to receive the balance of any
unpaid deferred compensation and related earnings.

4. The Company agrees to issue shares in satisfaction of DSU credits in
accordance with the terms of the Plan and the elections by the Participant made
herein and subject to the specific terms for deferrals by Directors as set forth
in Section 9 of the Plan.

5. The terms of Sections 7 through 14 of the Deferral Agreement are incorporated
herein by reference, and shall apply to this Distribution Agreement based on the
understanding that references in such Sections to the Deferral Agreement shall
refer to this Distribution Agreement for purposes hereof.

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands the day and
year first above-written.

 

PARTICIPANT

 

Printed Name:  

 

SORRENTO THERAPEUTICS, INC. By:  

 

Name:  

 

Its:  

 

 

- 2 -



--------------------------------------------------------------------------------

ATTACHMENT 1

SORRENTO THERAPEUTICS, INC.

2009 STOCK INCENTIVE PLAN

 

 

DESIGNATION OF BENEFICIARY

 

 

In connection with Award Agreements between Sorrento Therapeutics, Inc. (the
“Company”) and                                         , an individual residing
at                                          
                                         
                                                            (the “Recipient”),
the Recipient hereby designates the person specified below as the beneficiary of
the Recipient’s interest in Awards as defined in the Company’s 2009 Stock
Incentive Plan (the “Plan”). This designation shall remain in effect until
revoked in writing by the Recipient.

 

Name of Beneficiary:

 

 

  

Address:

 

 

    

 

    

 

  

Social Security No.:

 

 

  

This beneficiary designation relates to any and all of Recipient’s rights under
the following Award or Awards:

 

  ¨ any Award that Recipient has received under the Plan.

 

  ¨ the                              Award that Recipient received pursuant to
an award agreement dated              ,              between Recipient and the
Company.

The Recipient understands that this designation operates to entitle the
above-named beneficiary to the rights conferred by an Award from the date this
form is delivered to the Company until such date as this designation is revoked
in writing by the Recipient, including by delivery to the Company of a written
designation of beneficiary executed by the Recipient dated as of a later date.

 

Date:  

 

By:  

 

  [Recipient Name]

Sworn to before me this

     day of         , 20    

 

 

Notary Public

County of

 

 

  State of  

 

 

 

- 1 -



--------------------------------------------------------------------------------

SORRENTO THERAPEUTICS, INC.

2009 STOCK INCENTIVE PLAN

 

 

SAR AWARD AGREEMENT

 

 

AWARD NO.     

You (the “Participant”) are hereby awarded Stock Appreciation Rights subject to
the terms and conditions set forth in this agreement (as may be amended or
restated from time to time, the “Award Agreement”) and in the Sorrento
Therapeutics, Inc. 2009 Stock Incentive Plan (as may be amended or restated from
time to time, the “Plan”). A copy of the Plan is attached hereto as EXHIBIT A. A
summary of the Plan appears in its Prospectus, which is attached hereto as
EXHIBIT B. You should review carefully these documents, and consult with your
personal financial advisor, in order to fully understand the implications of
this Award, including your tax alternatives or their consequences. This Award is
conditioned on your execution of this Award Agreement within 21 days following
the Award Date designated in Section 1 below.

By executing this Award Agreement, you agree to be bound by all of the Plan’s
terms and conditions as if they had been set out verbatim in this Award
Agreement. In addition, you recognize and agree that all determinations,
interpretations, or other actions respecting the Plan and this Award Agreement
will be made by the Board of Directors (the “Board”) of Sorrento Therapeutics,
Inc. (the “Company”) or the Committee pursuant to Section 4 of the Plan, and
that such determinations, interpretations or other actions shall (in the absence
of manifest bad faith or fraud) be final, conclusive and binding upon all
parties, including you and your heirs, representatives and
successors-in-interest. Capitalized terms used but not otherwise defined herein
shall have the meanings set forth in the Plan.

1. Individualized Terms. This portion of your Award is being granted pursuant to
Section 7 of the Plan, and shall have the following terms:

 

Name of Participant   

 

Date of Award   

 

Number of Shares measuring the value of this SAR                         Shares
(“SAR Shares”). Base Price for SARs    $    .     per Share. Vesting    At the
rate of     % on each of the next          [monthly] [quarterly] [annual]
anniversaries of the Award Date; subject to acceleration as provided in the Plan
and in Section 2 below, and to your Continuous Service not ending before the
vesting date.

 

- 1 -



--------------------------------------------------------------------------------

SAR Award Agreement

Sorrento Therapeutics, Inc.

2009 Stock Incentive Plan

 

2. Accelerated Vesting; Change in Corporate Control. To the extent you have not
previously vested in your rights with respect to this Award, your Award will
become:

 

  ¨     % vested if your Continuous Service ends due to your death or
“disability” within the meaning of Section 409A of the Code;

 

  ¨     % vested if your Continuous Service ends due to your retirement at or
after you have attained the age of      and completed at least          full
years of Continuous Service;

 

  ¨ according to the following schedule if your Continuous Service ends due to
an Involuntary Termination that occurs in connection with or within the one-year
period following a Change in Control:

 

Date on which Your Involuntary Termination

Occurs (by reference to Date of Award)

   Portion of Your Award
As to which Vesting Accelerates

Before 1st Anniversary

       %

Between 1st and 2nd Anniversary

       %

After 2nd Anniversary

       %

3. Vesting and Exercise of Your Award. No Shares will be issued and no cash will
be paid to you before your Award vests in accordance with Section 1 or 2 above
and is exercised. To the extent you have vested in this Award, you may exercise
it at any time and from time to time in accordance with the Plan, using the
exercise form attached hereto as EXHIBIT C. The amount you receive upon exercise
will equal the product of:

(a) the number of SAR Shares that you designate for exercise, and

(b) the excess of 100% of the Fair Market Value of a Share on the date of
exercise over the Base Price stated in Section 1 above.

4. Form of Payments to You. The Company will make any payment to you under this
Award in the form of Shares, with cash paid in lieu of fractional Shares. Any
Shares that you receive will be free from vesting restrictions (but subject to
such legends as the Company determines to be appropriate). Notwithstanding the
foregoing, the Company will not issue Share certificates to you unless you have
made arrangements satisfactory to the Committee to satisfy any applicable
tax-withholding obligations.

5. Failure of Vesting Restrictions. By executing this Award, you acknowledge and
agree that if your Continuous Service terminates under circumstances that do not
result in accelerated vesting pursuant to Section 2 above, you will irrevocably
forfeit any and all unvested rights under this Award, and this Award will
immediately become null, void, and unenforceable.

6. Long-term Consideration for Award. The Participant recognizes and agrees that
the Company’s key consideration in granting this Award is securing the long-term
commitment of the Participant to serve as a                      [include job
title or description of the Participant] who will advance and promote the
business interests and objectives of the Company and/or its Affiliates (the
“Company Group”). Accordingly, the Participant agrees that this Award shall be
subject to the terms and conditions set forth in Section 26 of the

 

- 2 -



--------------------------------------------------------------------------------

SAR Award Agreement

Sorrento Therapeutics, Inc.

2009 Stock Incentive Plan

 

Plan (relating to the termination, rescission, and recapture if you violate
certain commitments made therein to the Company Group), as well as to the
following terms and conditions as material and indivisible consideration for
this Award:

(a) Fiduciary Duty. During his or her service with the Company Group, the
Participant shall devote his or her full energies, abilities, attention and
business time to the performance of his or her service responsibilities and
shall not engage in any activity which conflicts or interferes with, or in any
way compromises, his or her performance of such responsibilities.

(b) Confidential Information. The Participant recognizes that by virtue of his
or her service with the Company Group, he or she will be granted otherwise
prohibited access to confidential information and proprietary data which are not
known, and not readily accessible to the Company Group’s competitors. This
information (the “Confidential Information”) includes, but is not limited to,
current and prospective customers; the identity of key contacts at such
customers; customers’ particularized preferences and needs; marketing strategies
and plans; financial data; personnel data; compensation data; proprietary
procedures and processes; and other unique and specialized practices, programs
and plans of the Company Group and their respective customers and prospective
customers. The Participant recognizes that this Confidential Information
constitutes a valuable property of the Company Group, developed over a
significant period of time and at substantial expense. Accordingly, the
Participant agrees that he or she shall not, at any time during or after his or
her service with the Company Group, divulge such Confidential Information or
make use of it for his or her own purposes or the purposes of any person or
entity other than the Company Group.

(c) Non-Solicitation of Customers. The Participant recognizes that by virtue of
his or her service with the Company Group he or she will be introduced to and
involved in the solicitation and servicing of existing customers of the Company
Group and new customers obtained by the Company Group during his or her service.
The Participant understands and agrees that all efforts expended in soliciting
and servicing such customers shall be for the permanent benefit of the Company
Group. The Participant further agrees that during his or her service with the
Company Group the Participant will not engage in any conduct which could in any
way jeopardize or disturb any of the Company Group’s customer relationships. The
Participant also recognizes the Company Group’s legitimate interest in
protecting, for a reasonable period of time after his or her service with the
Company Group, the Company Group’s customers. Accordingly, the Participant
agrees that, for a period beginning on the date hereof and ending five (5) years
after termination of Participant’s service with the Company Group, regardless of
the reason for such termination, the Participant shall not, directly or
indirectly, without the prior written consent of the Chief Executive Officer or
Chairman of the Company, solicit any actual or potential customer or supplier of
the Company Group for any business that competes, directly or indirectly, with
the Company Group.

(d) Non-Solicitation of Employees. The Participant recognizes the substantial
expenditure of time and effort which the Company Group devotes to the
recruitment, hiring, orientation, training and retention of its employees.
Accordingly, the Participant agrees that, for a period beginning on the date
hereof and ending five (5) years after termination of Participant’s service with
the Company Group, regardless of the reason for such termination, the
Participant shall not, directly or indirectly, for himself or herself or on
behalf of any other person or entity, solicit, offer employment to, hire or
otherwise retain the services of any employee of the Company Group.

 

- 3 -



--------------------------------------------------------------------------------

SAR Award Agreement

Sorrento Therapeutics, Inc.

2009 Stock Incentive Plan

 

(e) Survival of Commitments; Potential Recapture of Award and Proceeds. The
Participant acknowledges and agrees that the terms and conditions of this
Section regarding confidentiality and non-solicitation shall survive both
(i) the termination of Participant’s service with the Company Group for any
reason, and (ii) the termination of the Plan for any reason. The Participant
acknowledges and agrees that the grant of Stock Appreciation Rights in this
Award Agreement is just and adequate consideration for the survival of the
restrictions set forth herein, and that the Company Group may pursue any or all
of the following remedies if the Participant either violates the terms of this
Section or succeeds for any reason in invalidating any part of it (it being
understood that the invalidity of any term hereof would result in a failure of
consideration for the Award):

 

  (i) declaration that the Award is null and void and of no further force or
effect;

 

  (ii) recapture of any cash paid or Shares issued to the Participant, or any
designee or beneficiary of the Participant, pursuant to the Award; and

 

  (iii) recapture of the proceeds, plus reasonable interest, with respect to any
Shares that are both issued pursuant to this Award and sold or otherwise
disposed of by the Participant, or any designee or beneficiary of the
Participant.

The remedies provided above are not intended to be exclusive, and the Company
Group may seek such other remedies as are provided by law, including equitable
relief.

(f) Acknowledgement. The Participant acknowledges and agrees that his or her
adherence to the foregoing requirements will not prevent him or her from
engaging in his or her chosen occupation and earning a satisfactory livelihood
following the termination of his or her service with the Company Group.

7. Investment Purposes. By executing this Award, you represent and warrant to
the Company that any Shares issued to you pursuant to this Award will be for
investment for your own account and not with a view to, for resale in connection
with, or with an intent of participating directly or indirectly in, any
distribution of such Shares within the meaning of the Securities Act of 1933, as
amended.

8. Designation of Beneficiary. Notwithstanding anything to the contrary
contained herein or in the Plan, following the execution of this Award
Agreement, you may expressly designate a beneficiary (the “Beneficiary”) to your
interest in the SAR awarded hereby. You shall designate the Beneficiary by
completing and executing a designation of beneficiary agreement substantially in
the form attached hereto as EXHIBIT D (the “Designation of Beneficiary”) and
delivering an executed and notarized copy of the Designation of Beneficiary to
the Company.

9. Restrictions on Transfer. Except as set forth in the Plan, this Award
Agreement may not be sold, pledged, or otherwise transferred without the prior
written consent of the Committee. Notwithstanding the foregoing, you may
transfer this Award Agreement (i) by instrument to an inter vivos or
testamentary trust (or other entity) in which each beneficiary is a permissible
gift recipient, as such is set forth in clause (ii) of this Section, or (ii) by
gift to charitable institutions or by gift or transfer for consideration to any
of your relatives as follows (or to an inter vivos trust, testamentary trust or
other entity primarily for the benefit of your relatives as follows): any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
domestic partner, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships. Any transferee of your rights shall succeed and be
subject to all of the terms of this Award Agreement and the Plan.

 

- 4 -



--------------------------------------------------------------------------------

SAR Award Agreement

Sorrento Therapeutics, Inc.

2009 Stock Incentive Plan

 

10. Income Taxes and Deferred Compensation. The Participant is solely
responsible and liable for the satisfaction of all taxes and penalties that may
arise in connection with this Award (including any taxes arising under
Section 409A of the Code), and the Company shall not have any obligation to
indemnify or otherwise hold any Participant harmless from any or all of such
taxes. The Committee shall have the discretion to unilaterally modify this Award
in a manner that (i) conforms with the requirements of Section 409A of the Code,
(ii) that voids any election of the Participant to the extent it would violate
Section 409A of the Code, and (iii) for any distribution election that would
violate Section 409A of the Code, to make distributions pursuant to the Award at
the earliest to occur of a distribution event that is allowable under
Section 409A of the Code or any distribution event that is both allowable under
Section 409A of the Code and is elected by the Participant, subject to any valid
second election to defer, provided that the Committee permits second elections
to defer in accordance with Section 409A(a)(4)(c). The Committee shall have the
sole discretion to interpret the requirements of the Code, including
Section 409A, for purposes of the Plan and this Award Agreement.

11. Notices. Any notice or communication required or permitted by any provision
of this Award Agreement to be given to you shall be in writing and shall be
delivered personally or sent by certified mail, return receipt requested,
addressed to you at the last address that the Company had for you on its
records. Each party may, from time to time, by notice to the other party hereto,
specify a new address for delivery of notices relating to this Award Agreement.
Any such notice shall be deemed to be given as of the date such notice is
personally delivered or properly mailed.

12. Binding Effect. Except as otherwise provided in this Award Agreement or in
the Plan, every covenant, term, and provision of this Award Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legatees, legal representatives, successors, transferees, and assigns.

13. Modifications. This Award Agreement may be modified or amended at any time,
in accordance with Section 15 of the Plan, provided that you must consent in
writing to any modification that adversely alters or impairs any of your rights
or obligations under this Award Agreement, unless there is an express Plan
provision that permits the Committee to unilaterally make the modification.

14. Headings. Section and other headings contained in this Award Agreement are
for reference purposes only and are not intended to describe, interpret, define
or limit the scope or intent of this Award Agreement or any provision hereof.

15. Severability. Every provision of this Award Agreement and of the Plan is
intended to be severable. If any term hereof is illegal or invalid for any
reason, such illegality or invalidity shall not affect the validity or legality
of the remaining terms of this Award Agreement.

 

- 5 -



--------------------------------------------------------------------------------

SAR Award Agreement

Sorrento Therapeutics, Inc.

2009 Stock Incentive Plan

 

16. Counterparts. This Award Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.

17. Plan Governs. By signing this Award Agreement, you acknowledge that you have
received a copy of the Plan and that your Award Agreement is subject to all the
provisions contained in the Plan, the provisions of which are made a part of
this Award Agreement, and that your Award is subject to all interpretations,
amendments, rules and regulations which from time to time may be promulgated and
adopted pursuant to the Plan. In the event of a conflict between the provisions
of this Award Agreement and those of the Plan, the provisions of the Plan shall
control.

18. Governing Law. The laws of the State of Delaware (without regard to
conflicts of laws principles) shall govern the validity of this Award Agreement,
the construction of its terms, and the interpretation of the rights and duties
of the parties hereto.

19. Not a Contract of Employment. By executing this Award Agreement you
acknowledge and agree that (i) any person whose service is terminated before
full vesting of an award, such as the one granted to you by this Award, could
claim that he or she was terminated to preclude vesting; (ii) you promise never
to make such a claim; (iii) nothing in this Award Agreement or the Plan confers
on you any right to continue an employment, service or consulting relationship
with the Company Group, nor shall it affect in any way your right or the Company
Group’s right to terminate your employment, service, or consulting relationship
at any time, with or without Cause; and (iv) the Company would not have granted
this Award to you but for these acknowledgements and agreements.

20. [Employment Agreement Provision [OPTIONAL IF EMPLOYEE HAS AN EMPLOYMENT
AGREEMENT] By executing this Award, you acknowledge and agree that your rights
upon a termination of employment before full vesting of this Award will be
determined under Section              of that certain employment agreement
between you and the Company, dated as of                  , 20    .]

[Signature Page Follows]

 

- 6 -



--------------------------------------------------------------------------------

SAR Award Agreement

Sorrento Therapeutics, Inc.

2009 Stock Incentive Plan

 

BY YOUR SIGNATURE BELOW, along with the signature of the Company’s
representative, you and the Company agree that this Award is being made under
and governed by the terms and conditions of this Award and the Plan.

 

SORRENTO THERAPEUTICS, INC. By:  

 

Name:  

 

Its:  

 

PARTICIPANT

The undersigned Participant hereby accepts the terms

of this Award and the Plan.

By:  

 

Name of Participant:  

 

 

- 7 -



--------------------------------------------------------------------------------

EXHIBIT A

SORRENTO THERAPEUTICS, INC.

2009 STOCK INCENTIVE PLAN

 

 

PLAN DOCUMENT

 

 



--------------------------------------------------------------------------------

EXHIBIT B

SORERNTO THERAPEUTICS, INC.

2009 STOCK INCENTIVE PLAN

 

 

PLAN PROSPECTUS

 

 



--------------------------------------------------------------------------------

EXHIBIT C

SORRENTO THERAPEUTICS, INC.

2009 STOCK INCENTIVE PLAN

 

 

FORM OF STOCK APPRECIATION RIGHTS EXERCISE

 

 

 

Attention:        Sorrento Therapeutics, Inc.    6042 Cornerstone Ct. West,
Suite B    San Diego, CA 92121

Dear Sir or Madam:

The undersigned elects to exercise his/her Stock Appreciation Rights with
respect to      shares of Common Stock of Sorrento Therapeutics, Inc. (the
“Company”) under and pursuant to an SAR Award Agreement dated as of
                            .

The undersigned recognizes and agrees that the Company will satisfy its
obligations arising from this exercise notice through issuing shares of its
Common Stock, with the name or names to be on the stock certificate or
certificates and the address and Social Security Number of such person(s) to be
as follows:

 

Name:  

 

   Address:  

 

   Social Security Number :  

 

  

I hereby surrender all rights to such number of shares of Common Stock that are
issuable pursuant to this SAR being exercised and that have a Fair Market Value
equal to the taxes payable in connection therewith, with any additional amount
that I owe being paid by me through salary reduction from Company’s next
payroll.

 

 

   

 

Date     SAR Holder



--------------------------------------------------------------------------------

SORRENTO THERAPEUTICS, INC.

2009 STOCK INCENTIVE PLAN

 

 

DESIGNATION OF BENEFICIARY

 

 

In connection with Award Agreements between Sorrento Therapeutics, Inc. (the
“Company”) and                             , an individual residing at
                                 (the “Recipient”), the Recipient hereby
designates the person specified below as the beneficiary of the Recipient’s
interest in Awards as defined in the Company’s 2009 Stock Incentive Plan (the
“Plan”). This designation shall remain in effect until revoked in writing by the
Recipient.

 

Name of Beneficiary:  

 

   Address:  

 

    

 

    

 

   Social Security No.:  

 

  

This beneficiary designation relates to any and all of Recipient’s rights under
the following Award or Awards:

 

  ¨ any Award that Recipient has received under the Plan.

 

  ¨ the                              Award that Recipient received pursuant to
an award agreement dated              ,          between Recipient and the
Company.

The Recipient understands that this designation operates to entitle the
above-named beneficiary to the rights conferred by an Award from the date this
form is delivered to the Company until such date as this designation is revoked
in writing by the Recipient, including by delivery to the Company of a written
designation of beneficiary executed by the Recipient dated as of a later date.

 

Date:  

 

By:  

 

  [Recipient Name]

Sworn to before me this

     day of         , 20    

 

 

Notary Public

County of

 

 

  State of  

 

 



--------------------------------------------------------------------------------

SORRENTO THERAPEUTICS, INC.

2009 STOCK INCENTIVE PLAN

 

 

Performance Unit and Performance Stock Award Agreement

 

 

Award No.     

You (the “Participant”) are hereby awarded Performance Units and Performance
Stock subject to the terms and conditions set forth in this agreement (as may be
amended or restated from time to time, the “Award Agreement”), and in the
Sorrento Therapeutics, Inc. 2009 Stock Incentive Plan (as may be amended or
restated from time to time, the “Plan”), which is attached hereto as EXHIBIT A.
A summary of the Plan appears in its Prospectus, which is attached hereto as
EXHIBIT B. You should review carefully these documents, and consult with your
personal financial advisor, in order to fully understand the implications of
this Award, including your tax alternatives and their consequences. This Award
is conditioned on your execution of the Award Agreement within 21 days following
the Award Date designated in Section 1 below.

By executing this Award Agreement, you agree to be bound by all of the Plan’s
terms and conditions as if they had been set out verbatim in this Award
Agreement. In addition, you recognize and agree that all determinations,
interpretations, or other actions respecting the Plan and this Award Agreement
will be made by the Board of Directors (the “Board”) of Sorrento Therapeutics,
Inc. (the “Company”) or the Committee pursuant to Section 4 of the Plan, and
that such determinations, interpretations or other actions shall (in the absence
of manifest bad faith or fraud) be final, conclusive and binding upon all
parties, including you and your heirs, representatives and
successors-in-interest. Capitalized terms used but not otherwise defined herein
shall have the meanings set forth in the Plan.

52. General Terms of Your Award.

 

Name of Participant            

 

 

 

Date of Award

 

 

 

53. Performance Unit. The Performance Unit portion of your Award is being
granted pursuant to Section 10 of the Plan, and shall have the terms set forth
in the table below, subject, absolutely, to the terms of the Plan and to the
Committee’s discretion to interpret the Plan and this Award Agreement in any
manner that the Committee may deem reasonably necessary or appropriate in order
for this Award to satisfy the requirements for “performance-based compensation”
within the meaning of Section 162(m)(4) of the Code, and associated tax
regulations and rulings. The Performance Unit portion of your Award provides
that you may qualify to receive an amount of cash that falls within the range
specified in the table below, such amount to be determined based on the extent
to which, if at all, the Performance Measures for Determining Qualification have
been satisfied and in accordance with the weights assigned thereto.

 

1



--------------------------------------------------------------------------------

Performance Unit and Performance Stock Award Agreement

Sorrento Therapeutics, Inc.

2009 Stock Incentive Plan

 

Range in Amount of Cash    Threshold:            $                 Target:   
$                 Maximum:    $              Performance Period   

 

  Performance Measures   

See Schedule         , attached hereto as EXHIBIT C.

  Qualification   

 

    

 

    

 

 

54. Performance Stock. The Performance Stock portion of your Award provides that
you may qualify to receive, subject to further vesting, a number of Shares
(“Performance Stock”) with a value that falls within the range of values
specified in the table below, such value to be determined based on the extent to
which, if at all, the Performance Measures for Determining Qualification have
been satisfied and the weights assigned thereto. The Performance Stock portion
of your Award is being granted pursuant to Section 10 of the Plan, and shall
have the terms set forth in the table below; subject, absolutely, to the terms
of the Plan and to the Committee’s discretion to interpret the Plan and this
Award Agreement in any manner that the Committee may deem reasonably necessary
or appropriate in order for this Award to satisfy the requirements for
“performance-based compensation” within the meaning of Section 162(m)(4) of the
Code, and associated tax regulations and rulings.

 

Range in Value of Shares of    Threshold:            $              Performance
Stock    Target:    $                 Maximum:    $              Performance
Period for   

 

  Qualification   

 

  Performance Measures    See Schedule         , attached hereto as EXHIBIT D.  
Pricing Date to Determine Number of Shares   

 

  Qualification   

 

 

Performance Period for

Further Vesting

  

 

 

Performance Measure for

Determining Further Vesting

  

 

  Further Vesting   

 

 

 

2



--------------------------------------------------------------------------------

Performance Unit and Performance Stock Award Agreement

Sorrento Therapeutics, Inc.

2009 Stock Incentive Plan

 

55. Issuance of Shares of Performance Stock. If you qualify to receive any
Shares of Performance Stock that remain subject to further vesting, the stock
certificates evidencing such Shares that will be issued as of the Pricing Date
will bear the following legend that shall remain in place and effective until
all other vesting restrictions lapse and new certificates are issued pursuant to
Section 6(b) below:

“The sale or other transfer of the Stock represented by this certificate,
whether voluntary, involuntary, or by operation of law, is subject to certain
restrictions on transfer set forth in the Sorrento Therapeutics, Inc. 2009 Stock
Incentive Plan, and in any rules and administrative procedures adopted pursuant
to such Plan and in a related Award Agreement. A copy of the Plan, such rules
and procedures and such Award Agreement may be obtained from the Secretary of
Sorrento Therapeutics, Inc.”

56. Unvested Performance Stock. You will be reflected as the owner of record on
the Company’s books and records of any Shares of Performance Stock issued
pursuant to this Award Agreement. The Company will hold the stock certificates
for safekeeping until such Shares have become vested and non-forfeitable. You
must deliver to the Company, as soon as practicable after the date any Shares of
Performance Stock are issued, a stock power, endorsed in blank, with respect to
any such Shares. If you forfeit any Shares of Performance Stock, the stock power
will be used to return the certificates for the forfeited Shares to the transfer
agent for cancellation. As the owner of record of any Shares of Performance
Stock you qualify to receive pursuant to this Award Agreement, you will be
entitled to all rights of a stockholder of the Company, including the right to
vote Shares and the right to the payment of any cash dividends and other
distributions (including those paid in stock) following the date of issuance of
such Shares and to the extent paid in stock, such stock shall be subject to the
same restrictions contained in Section 3 hereof, subject in each case to the
treatment of the Award upon termination of service with the Company or an
Affiliate (the “Company Group”) before the particular record date for
determining stockholders of record entitled to the payment of the dividend or
distribution.

57. Qualification and Vesting.

(a) After the Performance Period for the Performance Unit, if you qualify to
receive an amount of cash pursuant to the Performance Unit as determined and
calculated by the Committee, you shall be paid such cash amount in conformity
with the Company’s bonus payment practices generally applicable to senior
executives of the Company.

(b) If you qualify to receive any Shares of Performance Stock subject to further
vesting, as the further vesting restrictions become satisfied over time or upon
satisfaction of the relevant performance measures, the Company shall cause new
stock certificates for the Shares of Performance Stock so vested to be delivered
to you, with such legends as the Company determines to be appropriate. New
certificates shall not be delivered to you unless you have made arrangements
satisfactory to the Committee to satisfy tax-withholding obligations.

58. Long-term Consideration for Award. The Participant recognizes and agrees
that the Company’s key consideration in granting this Award is securing the
long-term commitment of the Participant to serve as a                     
[include job title or description of the Participant] who will advance and
promote the business interests and objectives of the Company Group. Accordingly,
the Participant agrees that this Award shall be subject to the terms and
conditions set forth in Section 26 of the Plan (relating to the termination,
rescission, and recapture if you violate certain commitments made therein to the
Company Group), as well as to the following terms and conditions as material and
indivisible consideration for this Award:

(a) Fiduciary Duty. During his or her service with the Company Group the
Participant shall devote his or her full energies, abilities, attention and
business time to the performance of his or her service responsibilities and
shall not engage in any activity which conflicts or interferes with, or in any
way compromises, his or her performance of such responsibilities.

 

3



--------------------------------------------------------------------------------

Performance Unit and Performance Stock Award Agreement

Sorrento Therapeutics, Inc.

2009 Stock Incentive Plan

 

(b) Confidential Information. The Participant recognizes that by virtue of his
or her service with the Company Group, he or she will be granted otherwise
prohibited access to confidential information and proprietary data which are not
known, and not readily accessible to the Company Group’s competitors. This
information (the “Confidential Information”) includes, but is not limited to,
current and prospective customers; the identity of key contacts at such
customers; customers’ particularized preferences and needs; marketing strategies
and plans; financial data; personnel data; compensation data; proprietary
procedures and processes; and other unique and specialized practices, programs
and plans of the Company Group and their respective customers and prospective
customers. The Participant recognizes that this Confidential Information
constitutes a valuable property of the Company Group, developed over a
significant period of time and at substantial expense. Accordingly, the
Participant agrees that he or she shall not, at any time during or after his or
her service with the Company Group, divulge such Confidential Information or
make use of it for his or her own purposes or the purposes of any person or
entity other than the Company Group.

(c) Non-Solicitation of Customers. The Participant recognizes that by virtue of
his or her service with the Company Group he or she will be introduced to and
involved in the solicitation and servicing of existing customers of the Company
Group and new customers obtained by the Company Group during his or her service.
The Participant understands and agrees that all efforts expended in soliciting
and servicing such customers shall be for the permanent benefit of the Company
Group. The Participant further agrees that during his or her service with the
Company Group the Participant will not engage in any conduct which could in any
way jeopardize or disturb any of the Company Group’s customer relationships. The
Participant also recognizes the Company Group’s legitimate interest in
protecting, for a reasonable period of time after his or her service with the
Company Group, the Company Group’s customers. Accordingly, the Participant
agrees that, for a period beginning on the date hereof and ending five (5) years
after termination of Participant’s service with the Company Group, regardless of
the reason for such termination, the Participant shall not, directly or
indirectly, without the prior written consent of the Chief Executive Officer or
Chairman of the Company, solicit any actual or potential customer or supplier of
the Company Group for any business that competes, directly or indirectly, with
the Company Group.

(d) Non-Solicitation of Employees. The Participant recognizes the substantial
expenditure of time and effort which the Company Group devotes to the
recruitment, hiring, orientation, training and retention of its employees.
Accordingly, the Participant agrees that, for a period beginning on the date
hereof and ending five (5) years after termination of Participant’s service with
the Company Group, regardless of the reason for such termination, the
Participant shall not, directly or indirectly, for himself or herself or on
behalf of any other person or entity, solicit, offer employment to, hire or
otherwise retain the services of any employee of the Company Group.

 

4



--------------------------------------------------------------------------------

Performance Unit and Performance Stock Award Agreement

Sorrento Therapeutics, Inc.

2009 Stock Incentive Plan

 

(e) Survival of Commitments; Potential Recapture of Award and Proceeds. The
Participant acknowledges and agrees that the terms and conditions of this
Section regarding confidentiality and non-solicitation shall survive both
(i) the termination of Participant’s service with the Company Group for any
reason, and (ii) the termination of the Plan, for any reason. The Participant
acknowledges and agrees that the grant of Performance Units and Performance
Stock in this Award Agreement is just and adequate consideration for the
survival of the restrictions set forth herein, and that the Company Group may
pursue any or all of the following remedies if the Participant either violates
the terms of this Section or succeeds for any reason in invalidating any part of
it (it being understood that the invalidity of any term hereof would result in a
failure of consideration for the Award):

 

  (i) declaration that the Award is null and void and of no further force or
effect;

 

  (ii) recapture of any cash paid or Shares issued to the Participant, or any
designee or beneficiary of the Participant, pursuant to the Award; and

 

  (iii) recapture of the proceeds, plus reasonable interest, with respect to any
Shares that are both issued pursuant to this Award and sold or otherwise
disposed of by the Participant, or any designee or beneficiary of the
Participant.

The remedies provided above are not intended to be exclusive, and the Company
Group may seek such other remedies as are provided by law, including equitable
relief.

(f) Acknowledgement. The Participant acknowledges and agrees that his or her
adherence to the foregoing requirements will not prevent him or her from
engaging in his or her chosen occupation and earning a satisfactory livelihood
following the termination of his or her service with the Company Group.

59. Restrictions on Transfer of Award. Except as set forth in the Plan, this
Award Agreement may not be sold, pledged, or otherwise transferred without the
prior written consent of the Committee. Notwithstanding the foregoing, you may
transfer Performance Shares that are issued pursuant to this Award Agreement
(i) by instrument to an inter vivos or testamentary trust (or other entity) in
which each beneficiary is a permissible gift recipient, as such is set forth in
subsection (ii) of this Section, or (ii) by gift to charitable institutions or
by gift or transfer for consideration to any of your relatives as follows (or to
an inter vivos trust, testamentary trust or other entity primarily for the
benefit of any of your relatives as follows): any child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, domestic partner,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, and including adoptive
relationships. Any transferee of your rights shall succeed to and be subject to
all of the terms of this Award Agreement and the Plan.

60. Designation of Beneficiary. Notwithstanding anything to the contrary
contained herein or in the Plan, following the execution of this Award
Agreement, you may expressly designate a beneficiary (the “Beneficiary”) to your
interest in the Performance Unit and Performance Stock awarded hereby. You shall
designate the Beneficiary by completing and executing a designation of
beneficiary agreement substantially in the form attached hereto as EXHIBIT E
(the “Designation of Beneficiary”) and delivering an executed and notarized copy
of the Designation of Beneficiary to the Company.

 

5



--------------------------------------------------------------------------------

Performance Unit and Performance Stock Award Agreement

Sorrento Therapeutics, Inc.

2009 Stock Incentive Plan

 

61. Income Taxes and Deferred Compensation. The Participant is solely
responsible and liable for the satisfaction of all taxes and penalties that may
arise in connection with this Award (including any taxes arising under
Section 409A of the Code), and the Company shall not have any obligation to
indemnify or otherwise hold any Participant harmless from any or all of such
taxes. The Committee shall have the discretion to unilaterally modify this Award
in a manner that (i) conforms with the requirements of Section 409A of the Code
with respect to compensation that is deferred and that vests after December 31,
2004, (ii) that voids any election of the Participant to the extent it would
violate Section 409A of the Code, and (iii) for any distribution election that
would violate Section 409A of the Code, to make distributions pursuant to the
Award at the earliest to occur of a distribution event that is allowable under
Section 409A of the Code or any distribution event that is both allowable under
Section 409A of the Code and is elected by the Participant, subject to any valid
second election to defer, provided that the Committee permits second elections
to defer in accordance with Section 409A(a)(4)(C). The Committee shall have the
sole discretion to interpret the requirements of the Code, including
Section 409A, for purposes of the Plan and this Award Agreement.

62. Notices. Any notice or communication required or permitted by any provision
of this Award Agreement to be given to you shall be in writing and shall be
delivered personally or sent by certified mail, return receipt requested,
addressed to you at the last address that the Company had for you on its
records. Each party may, from time to time, by notice to the other party hereto,
specify a new address for delivery of notices relating to this Award Agreement.
Any such notice shall be deemed to be given as of the date such notice is
personally delivered or properly mailed.

63. Binding Effect. Except as otherwise provided in this Award Agreement or in
the Plan, every covenant, term, and provision of this Award Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legatees, legal representatives, successors, transferees, and assigns.

64. Modifications. This Award Agreement may be modified or amended at any time,
in accordance with Section 15 of the Plan, provided that you must consent in
writing to any modification that adversely alters or impairs any of your rights
or obligations under this Award Agreement, unless there is an express Plan
provision that permits the Committee to unilaterally make the modification.

65. Headings. Section and other headings contained in this Award Agreement are
for reference purposes only and are not intended to describe, interpret, define
or limit the scope or intent of this Award Agreement or any provision hereof.

66. Severability. Every provision of this Award Agreement and of the Plan is
intended to be severable. If any term hereof is illegal or invalid for any
reason, such illegality or invalidity shall not affect the validity or legality
of the remaining terms of this Award Agreement.

67. Counterparts. This Award Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.

 

6



--------------------------------------------------------------------------------

Performance Unit and Performance Stock Award Agreement

Sorrento Therapeutics, Inc.

2009 Stock Incentive Plan

 

68. Plan Governs. By signing this Award Agreement, you acknowledge that you have
received a copy of the Plan and that your Award Agreement is subject to all the
provisions contained in the Plan, the provisions of which are made a part of
this Award Agreement, and that your Award is subject to all interpretations,
amendments, rules and regulations which from time to time may be promulgated and
adopted pursuant to the Plan. In the event of a conflict between the provisions
of this Award Agreement and those of the Plan, the provisions of the Plan shall
control.

69. Governing Law. The laws of the State of Delaware (without regard to
conflicts of law principles) shall govern the validity of this Award Agreement,
the construction of its terms, and the interpretation of the rights and duties
of the parties hereto.

70. Not a Contract of Employment. By executing this Award Agreement you
acknowledge and agree that (i) any person whose service is terminated before
full vesting of an award, such as the one granted to you by this Award, could
claim that he or she was terminated to preclude vesting; (ii) you promise never
to make such a claim; (iii) nothing in this Award Agreement or the Plan confers
on you any right to continue an employment, service or consulting relationship
with the Company Group, nor shall it affect in any way your right or the Company
Group’s right to terminate your employment, service, or consulting relationship
at any time, with or without Cause; and (iv) the Company would not have granted
this Award to you but for these acknowledgements and agreements.

71. [Employment Agreement Provision [OPTIONAL IF EMPLOYEE HAS AN EMPLOYMENT
AGREEMENT] By executing this Award, you acknowledge and agree that your rights
upon a termination of employment before full vesting of this Award will be
determined under Section              of that certain employment agreement
between you and the Company, dated as of             , 20    .]

<Signature Page Follows>

 

7



--------------------------------------------------------------------------------

Performance Unit and Performance Stock Award Agreement

Sorrento Therapeutics, Inc.

2009 Stock Incentive Plan

 

BY YOUR SIGNATURE BELOW, along with the signature of the Company’s
representative, you and the Company agree that this Award is being made under
and governed by the terms and conditions of this Award and the Plan.

 

SORRENTO THERAPEUTICS, INC. By:  

 

Name:  

 

Its:  

 

PARTICIPANT The undersigned Participant hereby accepts the terms of this Award
and the Plan. By:  

 

Name of Participant:                                                     

 

8



--------------------------------------------------------------------------------

EXHIBIT A

SORRENTO THERAPEUTICS, INC.

2009 STOCK INCENTIVE PLAN

 

 

Plan Document

 

 



--------------------------------------------------------------------------------

EXHIBIT B

SORRENTO THERAPEUTICS, INC.

2009 STOCK INCENTIVE PLAN

 

 

Plan Prospectus

 

 



--------------------------------------------------------------------------------

EXHIBIT C

SORRENTO THERAPEUTICS, INC.

2009 STOCK INCENTIVE PLAN

 

 

Performance Measures to Determine Qualification for Performance Unit

 

 

SCHEDULE             

 

    Measure    Threshold    Target    Maximum    Weight                       
                                                                                
 

Range of Award Amounts for Use in Calculation

 

Threshold Award Amount   Target Award Amount   Maximum Award Amount          

Formula for Calculation

Calculate and add the following for each Measure to determine the cash amount
Participant qualifies to receive:



--------------------------------------------------------------------------------

EXHIBIT D

SORRENTO THERAPEUTICS, INC.

2009 STOCK INCENTIVE PLAN

 

 

Performance Measures to Determine Qualification for Performance Stock

 

 

SCHEDULE             

 

    Measure    Threshold    Target    Maximum    Weight                       
                                                                               
      

Range of Award Values for Use in Calculation

 

Threshold Award Value   Target Award Value   Maximum Award Amount          

Formula for Calculation

Calculate and add the following for each Measure to determine value of Shares of
Performance Stock Participant qualifies to receive:



--------------------------------------------------------------------------------

EXHIBIT E

SORRENTO THERAPEUTICS, INC.

2009 STOCK INCENTIVE PLAN

 

 

Designation of Beneficiary

 

 

In connection with Award Agreements between Sorrento Therapeutics, Inc. (the
“Company”) and                     , an individual residing at
                    (the “Recipient”), the Recipient hereby designates the
person specified below as the beneficiary of the Recipient’s interest in Awards
as defined in the Company’s 2009 Stock Incentive Plan (the “Plan”). This
designation shall remain in effect until revoked in writing by the Recipient.

 

Name of Beneficiary:  

 

   Address:  

 

    

 

    

 

   Social Security No.:  

 

  

This beneficiary designation relates to any and all of Recipient’s rights under
the following Award or Awards:

 

  ¨ any Award that Recipient has received under the Plan.

 

  ¨ the             Award that Recipient received pursuant to an award agreement
dated             ,         between Recipient and the Company.

The Recipient understands that this designation operates to entitle the
above-named beneficiary to the rights conferred by an Award from the date this
form is delivered to the Company until such date as this designation is revoked
in writing by the Recipient, including by delivery to the Company of a written
designation of beneficiary executed by the Recipient dated as of a later date.

 

Date:  

 

By:  

 

  [Recipient Name]

Sworn to before me this

    day of         , 20    

 

 

Notary Public

County of

 

 

  State of  

 

 